 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDPermanent Label Corporation and District 65, Dis-tributive Workers of America. Cases 22-CA-8027, 22-CA-8144, 22-CA-8192, and 22-RC-7335March 4, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn October 9, 1979, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,i Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge dated the bargaining obligation fromthe end of October, when Respondent commenced its unfair labor prac-tices. However, the Union attained majority status only on November 9.We therefore date the bargaining obligation from November 11, 1977, thedate of Respondent's refusal to bargain in the context of its unfair laborpractices at a time when majority was established. Idak ConvalescentCenter of Fall River, Inc.. d/b/a Crawford House, 238 NLRB No. 59(1978) (Member Jenkins concurring)2 Respondent cites Pillows of California, 207 NLRB 369 (1973), as sup-port for its contention that certain actions directed toward three employ-ees, who it argued were supervisors, were not violations of Sec 8(a)(1)Respondent's reliance on Pillows is misplaced There, the AdministrativeLaw Judge found the respondent had a good-faith belief of the employ-ee's supervisory status, unlike Respondent's contrived "flimsy basis" forsuch belief as found by the Administrative Law Judge here It is on thisbasis, i.e., lack of a good-faith belief on Respondent's part, that we affirmthe finding of the 8(a)(1) violations directed toward the three employees3 In par. I(n) of his recommended Order, the Administrative LawJudge provided that Respondent cease and desist from "in any othermanner" interfering with, restraining, or coercing its employees in the ex-ercise of their rights guaranteed by Sec. 7 of the Act. We agree that abroad order is warranted in this case but we do so for the reasons etforth in Hickmott Foods, Inc., 242 NLRB No. 177 (1979).248 NLRB No. 21Permanent Label Corporation, Clifton, NewJersey, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Delete "as of the end of October 1977" fromparagraph 2 (a).2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the petition filedherein in Case 22-RC-7335 be, and it hereby is,dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the oppor-tunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice andwe intend to abide by the following:WE WILL NOT coercively interrogate em-ployees concerning union organizing, or whosupplied union cards, or the employees' inter-est in District 65, Distributive Workers ofAmerica, or any other labor organization.WE WILL NOT threaten employees with lossof jobs if they bring the above-named Unioninto the plant.WE WILL NOT threaten employees that therewill be no correction of grievances if employ-ees bring the Union into the plant.WE WILL NOT discharge, suspend, or other-wise discipline employees for engaging inunion activities.WE WILL NOT solicit grievances and prom-ise benefits or correction of grievances toinduce employees to abandon the Union.WE WILL NOT grant bonuses or other bene-fits to induce employees to abandon the Union.WE WILL NOT interfere with employees'wearing of union insignia.WE WILL NOT instruct employees, underthreat of discipline, to desist from engaging inunion activities.WE WILL NOT promulgate or enforce rulesprohibiting solicitation by employees of unionmembership in plant work areas on nonworktime, or distribution of union literature by em-ployees in nonwork areas during nonworktime.WE WILL NOT coercively induce or attemptto induce influential employees to induce otheremployees to cease support of the Union.--- PERMANENT LABEL CORPORATION119WE WILL NOT suspend or otherwise disci-pline employees for attending National LaborRelations Board conferences to assist theUnion in connection with union representationof the employees.WE WILL NOT discourage employees fromsupport of, or membership in, the Union orany other labor organization by discharge, sus-pension, or other discrimination affecting theirtenure or other conditions of employment.WE WILL NOT refuse, upon request, to bar-gain with the Union as the exclusive collec-tive-bargaining representative of the bargain-ing unit of our Clifton plant employees.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7of the National Labor Relations Act.WE WILL, upon request, bargain with theDistrict 65, Distributive workers of Americaas the exclusive collective-bargaining represen-tative of the bargaining unit comprising all ofour employees employed at the Clifton, NewJersey, facility but excluding all office clericalemployees, professional employees, managerialemployees, guards, assistant supervisors and allother supervisors as defined in the Act, and, ifan agreement is reached, embody it in a writ-ten contract.Because the Board found that we unlawfullydischarged employees Bernard Daly and Elea-nor Ott on November 2, 1977, and then re-duced the discharge to unlawful suspension foreach to November 16, 1977, and also unlawful-ly suspended employees Michael Roberts,Robert Linderoth, and Eleanor Ott for I dayon November 29, 1977:WE WILL give each of them backpay withinterest for the respective times of their sus-pensions.WE WILL expunge from our records any ref-erences to discipline of these employees inconnection with the occasions for these sus-pensions.PERMANENT LABEL CORPORATIONDECISIONHERZEL H. E. PLAINE, Administrative Law Judge:Permanent Label Corporation, Respondent herein, a pro-cessor engaged in the business of labeling and decoratingplastic containers for use by manufacturers and distribu-tors of cosmetics, drugs, and household products, wasthe object of union organizing of its Clifton, New Jersey,plant by District 65, Distributive Workers of America,herein called the Union, in the fall of 1977. The Uniondemanded recognition from Respondent on November11, 1977, but was refused, and the campaign culminatedin a Board-conducted election on December 30, 1977.The Union lost the election by a vote of 54 for and 65against. As the result of union objections to conduct affectingthe results of the election, preceded and followed byunfair labor practice charges against Respondent filed bythe Union, the complaints that issued and the unresolvedobjections in the representation case were consolidatedfor hearing.2The complaint alleges violations by Respondent ofSection 8(a)(l), (3), (4), and (5) of the National LaborRelations Act, as amended, and requests a bargainingorder as the remedy. The allegations include 8(a)(1) co-ercive interrogation, soliciting of grievances, enforce-ment of unlawful no-solicitation no-distribution rules,promise and grant of benefits to discourage union sup-port, coercion regarding the wearing of union insignia,coercion of employees to induce other employees tocease union support, threats of reprisals including loss ofjobs, and instructions to three employees to cease sup-port of the Union; 8(a)(3) discharges of two employees;8(a)(4) suspensions of three employees for attending aBoard proceeding; and an 8(a)(5) refusal to bargain. Gen-eral Counsel contends that a bargaining order is the ap-propriate remedy to cure otherwise irremedial interfer-ence with the free choice of the employees in the repre-sentation election.Respondent has denied any wrongdoing. Respondentfurther claims that three members of the in-plant unionorganizing committee were statutory supervisors therebyinvalidating any union authorization cards obtained bytheir participation, and contends that as a result theUnion did not represent a majority of the bargaining unitemployees. Respondent requests that the election resultbe confirmed.The consolidated cases were heard in Newark, NewJersey, on June 15, 16, 20, 21, 22, and 23, and August 22,23, and 24, 1978. General Counsel and Respondent havefiled briefs.Upon the entire record of the cases, including my ob-servation of the witnesses and consideration of the briefs,I make the following:3Originally there were 13 challenged ballots, ultimately reduced to 6,by the opening of the heanng. The six challenged ballots could not affectthe outcome of the election; nevertheless the supervisory or the bargain-ing unit status of the six individuals has a bearing on the outcome of theconsolidated cases.2 The charge in Case 22-CA-8027 was filed November 9, 1977, com-plaint filed December 27, 1977; the petition in Case 22-RC-7335 wasfiled November 14, 1977; the charge in Case 22-CA-8144 was filed Janu-ary 9, 1978, and the charge in Case 22-CA-8192 was filed January 31,1978. On February 24, 1978, an order consolidating two of the CA casesand a first amended complaint was issued. Ultimately on May 24, 1978,an order consolidating all of the cases and a second amended complaintwas issued, further amended June 1, 1978.r At the hearing on August 23, 1978, General Counsel offered in evi-dence G.C. Exh. 98 for identification, which was employee BernardDaly's copy of the report from Respondent's workmen's compensationinsurance carrier, New Jersey Manufacturers Insurance Company, of thespecific days, totaling 4-2/7 weeks, from March 8 to return to workApril 18, 1977, for which the carrier had paid Daly temporary compensa-tion for injury to his hand that disabled him from work for theoe daysContinued 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. JURISDICTIONRespondent is a New Jersey corporation engaged inthe business of labeling and decorating plastic containers.It maintains two plants, one in Clifton and one in Bloom-field, but the Clifton plant is the only facility involved inthis proceeding.In the year prior to issuance of the second amendedcomplaint, a representative period, Respondent providedand performed labeling and decorating services valued inexcess of $50,000, of which services valued in excess of$50,000 were provided persons in States other than theState of New Jersey.As the parties admit, Respondent is an employerwithin the meaning of Section 2(2), (6), and (7) of theAct.As the parties also admit, the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. Respondent's Business OperationsBased on the testimony of Respondent's vice presidentof operations, Robert Tancredi, and several employees,such as Mike Roberts and Robert Linderoth, it appearsthat Respondent is a service company that labels anddecorates plastic containers, usually under contract, forcompanies in the cosmetic, drug, or household productsindustries. These include companies such as Mennen,Colgate, Revlon, Helena Rubinstein, and the like.Respondent's work is done under two alternate pro-cesses, each involving use of heat. One process is knownas therimage, which is the application of a preprinted ro-togravure label to a plastic container with the applicationof heat and pressure. As a result the label is laid on theexterior of the plastic bottle. An advantage of this pro-cess is that multiple colors can be applied in one pass onthe machine.The second process is called hot stamping, a method,again using heat and pressure, of impregnating the exteri-or of the plastic bottle with the label of the desiredcolor, making the label and container almost homogen-eous. This process employs the use of a plastic type tape(mylar) coated with the desired color. In hot stamping,ordinarily only one color can be used in a single pass onthe machine.Loosely, both processes are referred to by employeesand supervisors as printing, or as decorating, as well aslabeling.(and indicating the offer of additional permanent compensation). Thedocument was relevant to General Counsel's contest of the accuracy ofRespondent's exhibit of claimed absences of employee Daly. Respondentclaimed lack of knowledge, or of having received a copy of the report,and challenged the authenticity of the document. It was agreed at con-clusion of the hearing that the parties would together or independentlyinquire of the New Jersey Manufacturers Insurance Company and stipu-late if they could, after hearing, to the authenticity of the document,upon which it would be admitted into evidence.In his brief, General Counsel has included a motion for admission ofthe document into evidence. Since it appears that the parties made inde-pendent investigations and orally agreed on the authenticity of the docu-ment, I admit G.C. Exh. 98 into evidence.Respondent has two plants, both engaged in the twoprocesses, the older plant in Bloomfield, New Jersey.The other plant, which is the only plant directly in-volved in this case, is located in Clifton, New Jersey.The Clifton plant, where Vice President Tancredi hashis office and is the highest officer in charge, has fourfunctions: a therimage department, a hot stamping de-partment, a warehouse, and an office.The therimage department ran three shifts around theclock; the hot stamping department ran only two shifts.1. Employee classificationsIn both the therimage and hot stamping departmentsthere are several classes of employees.The feeder-packer-inspectors feed the plastic bottlesonto the conveyor belts, inspect the bottles during theprinting process, and pack the imprinted bottles into car-tons for shipping.The material handlers take the plain plastic bottles tothe lines for the feeder-packer-inspectors and remove thecartons of printed bottles from the lines.In the therimage department, but not in hot stamping,there are line attendants who tend to the rolls of labelsput on the machine and remove and replace the expend-ed rolls. They also watch for proper placement of labelson bottles.Both departments have line mechanics and setup men,who set the machines as job orders change and doneeded mechanical repairs to the machines, in place onthe floor. Usually a line mechanic and setup man is oneand the same person, but occasionally, said Vice Presi-dent Tancredi, there will be a division of this work sothat sometimes one will be doing setups and another me-chanical repairs if it appears more efficient at the time.In both departments there are quality control employ-ees who take random samplings of the production work.There is a plant engineer and there are two machinists-maintenance mechanics who, unlike the line mechanicsor setup men, work on the plant machines primarily offthe floor. There is also a small group of building mainte-nance and repair employees, who are charged with keep-ing the premises, including the exterior and grass, cleanand in repair.The warehouse department employees are forklift op-erators, of whom there are about five.The office department has five clerical employees.Excluding the five clerical employees, and a half-dozen other employees whose status as either rank-and-file employees or as supervisory-managerial employeeswas in question, there were at least 118 plant bargainingunit employees in the week ending November 12, 1977,and at least 122 such employees in the week ending No-/ember 19, as the parties stipulated.2. SupervisorsThe agreed-upon statutory supervisors, whose actionsaffected the events of this case, were Respondent Presi-dent Alfred (Al) Contreras, Sr.; Vice President (of oper-ations) Robert Tancredi; Plant Manager Douglas (Doug)Contreras; Alfred (Al) Contreras, Jr., production controlmanager and office manager; John (Jack) Studt, supervi-sor of the therimage department; Michael Bevilacqua, PERMANENT LABEL CORPORATION121foreman therimage department, first shift; Ed Alegre,foreman therimage department, second shift; Robert J.Sanders, supervisor of the hot stamping department;Robert Tarantola, warehouse supervisor. Except forPresident Al Contreras, Sr., whose office was in theBloomfield plant, all of these supervisors functioned on adaily basis at and for the Clifton plant.Also mentioned in the testimony and not in contention,described by Vice President Tancredi as supervisors,were the hot stamping department first-shift foreman,Neil Meador, and the second-shift foreman, Eugene The-bodeau.Respondent claimed that Robert Linderoth, second-shift material handler of the therimage department, AliceGorski, line attendant or floorlady of the same shift anddepartment, and Dorothy Saracco, handling quality con-trol of first-shift therimage department, were also super-visors. General Counsel and the Union have contestedthis and say they are bargaining unit employees.Conversely, Respondent claimed that Stanley Newick,in charge of the plant building repair and of labels, andLeonard Bubrowski and Robert Rechsteiner, who werethe two skilled machinists and maintenance mechanicsengaged in principally off-the-floor work on the produc-tion machinery, were rank-and-file employees and part ofthe bargaining unit. On the other hand, the GeneralCounsel and the Union contend that'these three wereeither supervisory or managerial employees who werenot part of the bargaining unit.These claims are considered infra.B. The Union Organizing CommencesEmployee interest in the Union in 1977 appeared tohave begun with employee Bernard Daly, who was linemechanic-setup man on the second shift of the therimagedepartment.4Employee Daly learned of the Union through an auntand as early as February 1977, he said, was in touch withUnion Organizer Joe Picola. Daly began talking aboutthe Union to other employees in the shop.Daly further testified that he had a conversation withForeman Mike Bevilacqua of the first-shift therimage de-partment (not Daly's supervisor), who told him in afriendly manner, said Daly, that he could get fired fortalking for the Union. As a result, said Daly, he stoppedtalking about the Union for a considerable period oftime.5Employee Eleanor Ott, who carpooled with Daly4 The 1977 organizing was not a first attempt, according to Respon-dent President Al Contreras, Sr. There had been previous attempts, hesaid, and he was constantly vigilant and had been successful in keepingout the Union.5 Employee Daly conceded that he had been told the same thing byemployee Mike Carbone, but did not refer to the Bevilacqua conversationin his affidavits to the Board in November after being fired by Respon-dent, or again in December (after the firing had been commuted to a 2-week suspension), because immediately after the firing Bevilacqua had in-dicated he wanted to get Daly back to work for him on the first shift,and, said Daly, he did not want to make trouble for BevilacquaForeman Bevilacqua denied the February talk or any other talk withDaly about the Union, but Bevilacqua proved to be an unreliable, self-contradictory witness. For example, Bevilacqua, a former official of aunion, claimed he knew never to question or harass an employee about aunion and said he never did about this Union. However, employee MariaGarcia testified that after she signed a union card given to her by co-and whom Daly interested in the Union, testified that hetold her in February that someone in management hadtold him if he did not stop talking union he could befired. In early September 1977, employee Daly was calledby Union Organizer Tom Acosta. Employee Mike Rob-erts, who had responded to a union leaflet left in theplant cafeteria in July, was also called. The two employ-ees met with Acosta in a diner and, after comparingplant and union benefits, decided on the desirability ofachieving union representation in the shop. Daly testifiedthat he began talking to employees both in the shopwhere, as a line mechanic, he got around, and beforework hours. He recruited, among others, employees El-eanor Ott, Feeder-packer-inspector on the second shift,Dorothy Saracco, quality control on the first shift, andElton Demonteverde, line mechanic on the second shift.Ott and Roberts also talked to fellow employees and bymid-October the Union began holding meetings with em-ployees at a nearby Howard Johnson Motel in Clifton,under chairmanship of Acosta. There were approximate-ly three or four such meetings in October and meetingscontinued to be held in November and December. Agoodly part of the card signing, and paying of uniondues of $10, was done at these meetings. Employees,such as Daly, Ott, and Linderoth, signed union authori-zation cards at a union meeting on October 19. The Oc-tober 30 meeting, where employee Roberts signed hiscard, was attended by about 40 employees, according toRoberts.By November 1, 29 employees had signed union au-thorization cards, and a union organizing committeeamong the employees had been formed.C. Respondent's Countercampaign1. InterrogationDuring the latter part of October 1977, Foreman Bevi-lacqua investigated the rumors he had heard aboutunionizing. He interrogated employee Daly twice. Onthe first occasion he asked Daly if he knew anythingabout a union starting. Daly said no. On the second oc-casion, Bevilacqua asked Daly if he knew anything aboutthe Filipino employees starting a union in the plant. Dalydenied any knowledge.72. Discharge of employees Daly and OttIn this period Daly was separated from his wife andhad the care of a young son who was ill and for whomhe received some help from his aunt. On October 31 andagain on November 1, Daly reported to his shift on timeat 4 p.m. but asked for and received permission from hisforeman, Ed Alegre (in the presence and with the assentworker Zenaida Esquilin from quality control girl Dorothy Saracco and,clutching the card in her hand, went looking for Saracco to turn the cardin, Foreman Bevilacqua asked her who had given her the card and shetold him, truthfully, Zenaida from Dorothy Saracco. Other problemswith Bevilacqua's credibility are dealt with infra.6 Employee Ott's credibility was not challenged; indeed, she was com-plimented by President Al Contreras, Sr., on her honesty in testifying.7 I do not credit Foreman evilacqua's denials of inquiring of employ-ee Daly on these subjects, for reasons noted supra and infra. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Plant Manager Doug Contreras on November 1), toleave early to tend to his sick son. On the morning ofNovember 2, well before he was due at the plant, Dalywas called at home by Foreman Al Alegre who said hehad been instructed by the Company to notify Daly thathis services were no longer needed.In distress, employee Daly went to the plant for an ex-planation. Plant Manager Doug Contreras told Daly hehad been absent too much and that Respondent wascracking down on absentees because the Company waslosing too much money, giving as an example the failureof two women to show up the previous night on thethird shift that cost the Company $300 to $400. Con-treras claimed that Daly did not contest the allegationthat he was absent too much. On his way out of theplant, Daly was stopped by Foreman Bevilacqua who onlearning that Daly had been discharged told him hewould try to have him rehired on his shift because busi-ness was picking up and he could use another mechanic.Daly had never received any discipline or warningsduring his employment, and had received a pay raisewith praise for his work by Foreman Alegre in mid-August 1977.Just before midnight of the prior day November 1when the second shift ended, employee Eleanor Ott hadbeen called in by her supervisor, Foreman Ed Alegre,and told, in the presence of the hot stamping foreman,Eugene Thebodeau, that she was discharged because ofher absences from work. Her most recent absence hadbeen a day in the previous week and there had been nowarning or discipline given her. There was no review ofher record of absences by Foreman Alegre, and Alegre,though still in Respondent's employ at the time of thehearing, did not testify. At the hearing, the allegedrecord of her absences, as well as the alleged record ofDaly's absences, was overstated and inaccurate.83. Respondent's meetings with employeesOn November 4, 2 days after the discharge of Dalyand Ott, Respondent Vice President Tancredi calledeach of the three shifts to meet with him, separately, inthe plant cafeteria. According to Tancredi, each employ-ee was handed a paper labeled "Agenda for GeneralMeeting" (Resp. Exh. 11) as he or she came into thecafeteria. Though it was in the form of an outline, Tan-credi claimed that he read the paper to each of the threeassemblages of employees, prefacing what he read bysaying he would take no questions but would remainafter he finished and talk with any employee who cameforward with any problems.In the paper, as Tancredi said he delivered it, the em-ployees were told that Respondent neither wanted norneeded the Union, that employees had the right to re-frain from joining the Union, that the Union would out-s Resp. Exh. 27, which was placed in the rejected file because of itsinaccuracies relating to Bernard Daly and Eleanor Ott, failed, amongother things, to identify which of the "absent" days were vacations daysfor Daly and Ott; and in Daly's case, while recognizing that several"absent" days in April 1977 were for disability from injury on the job,indicated all of the March 1977 "absences" as unexplained absences.when they were in fact part of the whole job-related disability absencethat began March 8 and ended April 18, see G.C. Exh. 98, the workmen'scompensation record of Respondent's insurance company.promise the employer but guarantee nothing other thanthat the employees would pay monthly dues, that job se-curity could be obtained only from the Company, thatunionized plants sometimes become uncompetitive andfind it difficult to stay in business and that it was impor-tant for job security to maintain the current level of busi-ness, and, finally that the Company's growth in businessand jobs had been accomplished heretofore without out-side interference.In Tancredi's meeting with the second-shift employees,employee Roberts rose after Tancredi gave his speechand asked to read a petition to Respondent from thesecond-shift employees of the therimage department.Tancredi asked if it dealt with the union matter of whichhe had just spoken, and Roberts replied that it was anemployee petition, whereupon Tancredi told him to readit. Roberts read the petition, signed by approximately 30employees, stating that they felt the firing of employesBernard Daly and Eleanor Ott was unjust, and that bothshould be rehired. Roberts handed the petition (Resp.Exh. 12) to Tancredi, who said he would consider it andget back with an answer.4. Soliciting grievancesThereupon, according to employee Roberts, VicePresident Tancredi adjourned the meeting, stating thathe and Plant Manager Doug Contreras would stay on totalk with anyone who had problems and not to hesitateto come forward with them. Employee Christine Grustestified that Tancredi said he had not realized therewere so many problems in the Company and asked anywho had problems to stay and discuss them, or come tothe office and discuss them. Employees Grus and HelenBerry accept.ed Tancredi's invitation at the close of thesecond shift and talked to him in the cafeteria.Employee Grus told Vice President Tancredi that alot of women had complaints including complaints ofbeing harassed by foremen. According to Grus, Tancrediasked her to make a list of the complaints and give it tohim. (Tancredi claimed he said he would be willing totalk to the employees and maybe it would be helpful tohave a list of grievances to discuss.) Grus replied shewould talk to the other employees.Two days later, said employee Grus, Plant ManagerDoug Contreras came to her asking for the list. Con-treras testified that Tancredi had told him of the conver-sation with Grus. She asked employee Mike Roberts toexplain why she did not have the list. Roberts told Con-treras that, if Respondent was ready to recognize theUnion, a bargaining committee would go over the griev-ances. Contreras answered that he did not recognize theUnion.5. Promising benefitsEmployee Helen Berry, who started to talk to VicePresident Tancredi after the November 4 meeting in thecafeteria, ended up talking to the therimage departmentsupervisor, Jack Studt, who intervened in the conversa-tion. According to Studt, Berry complained of ForemanAlegre making the second-shift women employees cry,and asked questions about obtaining Blue Cross-Blue PERMANENT LABEL CORPORATION123Shield benefits. Studt testified he asked Berry why theemployes never informed management of the problems,and told her that most of the problems could be straight-ened out. Employee Elton Demonteverde, a second-shiftline mechanic, testified without contradiction that in aconversation with Studt on the production floor, beforethe election, Studt told him he had been getting employ-ee complaints about pay, but the Company was growing,and if the employees gave the Company a year, it wouldstraighten out the problems.6. Reinstatement of Daly and OttOn November 9, the Union filed, and served copy onRespondent of, the initial unfair labor practice charge (inCase 22-CA-8027) alleging the unlawful discharge ofemployees Daly and Ott. On November 15, Respondentcalled Daly and Ott to the office and offered them rein-statement. Both accepted and started work the next day,November 16. Respondent treated the prior 2 weeks as ajustified suspension, gave no backpay for the loss ofwages, and posted a notice to that effect (Resp. Exh. 13).However, Vice President Tancredi testified that he hadreviewed attendance records of other employees andfound many others with many absences against whomsimilar action had not been taken.9Additionally, therewas no evidence that the two employees, who allegedlycost Respondent $300-$400 by not showing up the nightbefore Daly was discharged, were either fired or sus-pended.7. Union recognition requested and refusedOn November 11, Union Organizer Tom Acosta, ac-companied by some of the members of the in-plant orga-nizing committee,tomet with Plant Manager Doug Con-treras. Acosta said that a majority of the employees haddesignated the Union as their representative, and request-ed recognition by Respondent. At the time the Unionhad 67 signed authorization cards (well over a majority).Contreras replied that he did not recognize the commit-tee or the Union as representative of the employees. TheUnion filed a representation petition with the Board onNovember 14 (Case 22-RC-7335).8. Enforcing no-solicitation ruleOn November 18, employee Dorothy Saracco, qualitycontrol girl on the first shift of the therimage depart-ment, and a member of the employees' in-plant organiz-ing committee, was asked for a union authorization cardby employee Zenaida Esquilin for Esquilin's coworkerMaria Garcia, who had just returned to work after preg-nancy leave. The request for the card was made and thecard handed to Esquilin at lunch break on the therimageproduction floor. Saracco testified that while many em-D In a later conversation between employee Ott and President Al Con-treras, Sr., Ott told him she had been unjustly fired, and he agreed,saying that the Company had gone through the employee records andfound that there were many others absent many times, and that she hadbeen called back when the mistake was realized.10 Among those of the organizing committee who accompaniedAcosta were employees Mike Roberts, Robert Linderoth, Alice Gorski,Dorothy Saracco, Christine Grus, Rudy Gonzalez, Rich Sklepko, ArthurHauser, and Drew Struss or Strausployees used the cafeteria for lunch break others re-mained on the production floor. Before lunch breakended, Esquilin returned the card signed by Garcia toSaracco.Employee Maria Garcia testified that when she re-ceived and signed the card Zenaida Esquilin told her togive it to Dorothy Saracco. Maria, holding the card,went looking for Saracco but met Foreman Bevilacqua.According to Maria's and Bevilacqua's admission, heasked Maria who gave her the card and she answered,Zenaida from Dotty. Maria then gave the signed card toZenaida who turned it over to Saracco.Following the lunch break, Foreman Bevilacqua calledSaracco into his office and, in the presence of employeeRalph Vargas who Bevilacqua told her was there as awitness, gave her a warning not to pass out union cardsanymore on company time as she had done with MariaGarcia, and, that while she might talk on breaktime orlunchtime, she was not to pass out union cards or unionliterature on the production floor or in the parking lotbecause it was private property. tt When employee Sar-acco asked Foreman Bevilacqua that the warning be putin writing, Bevilacqua went to the plant manager'soffice, and came back telling Saracco that the companylawyer said he was not to put anything in writing.9. Interfering with distribution of union literatureIn the early morning of November 29, at or about 7o'clock, employee Mike Roberts (a second-shift employ-ee), several other employees, and Union OrganizerAcosta stationed themselves outside the plant in order todistribute union literature to third-shift employees whowould be leaving the plant and the first-shift employeesentering the plant. While Acosta and the other employ-ees took up positions on the sidewalk at the front of thebuilding, employee Roberts took his position at an em-ployee entranceway located at the rear and side of thebuilding near an employee parking area. Employees ap-proached the building entranceway on foot after parkingtheir cars, and reversed the process on leaving the build-ing. A few feet beyond this building entranceway wasthe loading platform used by trucks for loading and un-loading. Both the building entranceway and the loadingplatform were on a large L-shaped indentation of thebuilding, which area was accessible to and from thepublic street (Bloomfield Avenue) and sidewalk by aI Foreman Bevilacqua claimed that he told employee Saracco, only,that while she was working she was not to hand out union literature. Be-vilacqua shifted his testimony too much to be a credible witness He firstsaid it was merely a friendly conversation with Saracco, not a warningUltimately he conceded that it was a warning for Saracco who, he said.had done something she was not supposed to do under plant rules that hedid not bother to read or cite to her. He was asked, since he had adoptedRespondent's view that Saracco was a supervisor, why he had not waitedfor the therimage department supervisor, Studt, to return from lunch andhave him present for the warning rather than rank-and-file employeeVargas. Bevilacqua first responded that he did not need or try to getStudt or anyone else in management, since he (Bevilacqua) was a foremanand did not need backup for what he had to do for himself. However, ashis cross-examination progressed, Bevilacqua admitted that before callingSaracco in for the warning he had consulted with Plant Manager Doug-las Contreras, telling Contreras that Marie Vargas told him (Bev ilacqualthat Saracco gave her a union card, and asked Contreras what should hedo 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDwide two-lane driveway used by trucks and cars and byemployees on foot.Employee Roberts testified that he took up his positionat the rear employee entranceway at approximately 7:10a.m. and left about 7:30 a.m. It was not disputed that hewas within the indentation of the building and not in thedriveway and not in the area in front of the loading plat-form. No truck came by him in the 20-minute interval ofhis stay, said Roberts.The supervisor of the hot stamping department,Robert Sanders, parked his car that morning on theBloomfield Avenue (front) side of the building, observedAcosta and the several employees on the sidewalk dis-tributing union literature, walked up the driveway fromthe street, and confronted employee Roberts in his posi-tion at the building indentation facing the employee en-tranceway. According to Sanders, Roberts was accostingemployees walking from the parking lot to the buildingentranceway to hand them union literature (the night-shift employees, said Sanders, had not yet emerged fromthe building).As both men testified, Supervisor Sanders told em-ployee Roberts he was on company property and couldnot distribute union literature on company property, andto move to the public sidewalk where his fellows andAcosta were handing out union literature. Roberts re-sponded he was not on working time and had a legalright to distribute the literature at a place such as thisoutside the working area of the plant. Sanders warnedRoberts that if he did not comply with the order tomove off the property he would be subject to disciplin-ary action.'2Following employee Roberts' initial refusal to desistfrom distribution of the union literature, SupervisorSanders went into the building and fetched WarehouseSupervisor Tarantola as a witness to Roberts' refusal todesist. Roberts again refused to move and Sanders againthreatened disciplinary action. Roberts testified that hestopped the leaflet distribution there and did not engagein union leafleting in this area again; and there was nodisciplinary action taken against him.Employee Roberts further testified that he had neverseen or heard of any such or similar company prohibitionagainst soliciting or distribution. On the contrary, saidRoberts, he had seen soliciting and distribution of materi-als on the plant floor during working hours, in connec-tion with raising church funds or selling for Avon,which involved distribution of raffle tickets, chocolatebars, and Avon products. These activities had been car-ried on, said Roberts, in the sight of, and with theknowledge of, Foreman Ed Alegre of the second shift,on which Roberts worked.12 Supervisor Sanders claimed he also said to employee Roberts it wasa busy area where trucks and cars came in and out and he should not bethere stopping the people on foot. Roberts denied there was any such ref-erence to danger from trucks and cars or other safety hazard. In view ofthe fact that Roberts was not in the driveway, or in the truck loadingarea, and Sanders' admission that employees as well as he have used thewide driveway to get to the entranceway without problems, along withSanders' expressed personal belief that Roberts should not have been dis-tributing union literature on company property, I view the claimed refer-ence to an alleged safety hazard as an afterthought.10. Suspensions for attending Board proceedingsIn the afternoon of November 29 an informal confer-ence for dealing with the Union's representation petitionhad been scheduled for 1:30 p.m. at the Board office inNewark, New Jersey. Present for Respondent were VicePresident Tancredi and Attorney Pachman, and for theUnion, Organizer Acosta and Attorney Flynn, accompa-nied by employees Linderoth, Ott, and Roberts of thesecond-shift therimage department.The starting time of work for the three employees was4 p.m. In midafternoon, recognizing that the conferencemight continue longer and past their 4-p.m.-shift startingtime, the three employees agreed that employee Robertsshould call the plant and report that they might be latefor the shift start. Roberts testified that he made his callat or about 3:30 p.m., at a point when it looked like theywould no longer be involved in the business of the meet-ing and could arrive at the plant about 5 or 10 minuteslate. On the phone, Roberts gave his message first to thereceptionist but ended up talking to the hot stamping de-partment supervisor, Robert Sanders, the man who hadthreatened Roberts with discipline earlier that day, if hepersisted in distributing union literature at the employeeplant entranceway located on Respondent's premises.(Supervisor Sanders explained that he took or was giventhe call because he was temporarily acting for the theri-mage department supervisor, Studt, who was out.) Rob-erts identified for Sanders the three who would be late,where they were, and the approximate time of arrival.Employee Roberts testified that Sanders told him theCompany had instituted a policy that if an employee didnot start the shift on time he would not be permitted towork that day, that the three employees should notbother coming to work and should consider themselvessuspended for the day, but would be permitted to resumework the next day. Sanders admitted telling Roberts thatthe three employees should not come in, without conced-ing that he referred to a "policy," but testified that thedecision was Plant Manager Doug Contreras' decision.Normally, said Sanders, he would handle the matter byhimself, but since he was substituting that day in thetherimage department for Supervisor Studt and did notknow how the lateness would affect production, hechecked with the plant manager, Contreras. However,Sanders admitted that he did not check with the shift su-pervisor, Foreman Alegre, who would directly know theeffect.Upon being told not to come in, employee Roberts in-formed his two coworkers, and, being in the Board's of-fices, all three went to the Board lawyers to complain ofdiscriminatory conduct against the three of them, sinceRespondent's practice as they knew it had been to permitemployees who notified the plant of delay in arrival tocome in as soon as they could. Supervisor Sanders ad-mitted in his testimony that such was the plant policy,although he claimed Roberts' call was after 4 p.m. Bothemployees Linderoth and Ott testified that Roberts hadmade the call at least a half-hour before 4 p.m.The fact is that, about a half-hour before 4 p.m., PlantManager Doug Contreras knew from Vice PresidentTancredi that three employees sitting in the Board con-ference room with Tancredi would probably be late for-- ------ PERMANENT LABEL CORPORATION125the start of the 4 p.m. shift. Tancredi testified that hebecame so concerned that the three employees wouldnot get to work on time that he interrupted the confer-ence (without explaining his reason, or talking to any ofthe three employees) to telephone Plant Manager Con-treras that he saw no way how three employees attend-ing the conference could get to work on time, and re-quested Contreras to get employees of the first shift tostay over and take their places. Contreras testified thathe asked the first-shift foreman, Bevilacqua, to make thearrangement (which he described as getting some first-shift employees to double-shift), and when SupervisorSanders told him (Contreras) at or about 4:15 p.m. thatemployee Roberts was on the telephone, told Sanders totell Roberts that he and his companions were not tocome in. Contreras said he told Sanders that coveragearrangements had been made and there was a lack ofcourtesy by the three employees in not calling in before-hand.Respondent's testimony comprising and surroundingthis explanation had an artificial ring. Vice PresidentTancredi backed off from his initial explanation that hecalled Plant Manager Contreras out of concern that theemployees had not called in and the need for proper shiftcoverage, to suggest that he called Contreras merely toask for any messages for himself or any problems need-ing his attention, and threw in the pr&sence of the threeemployees at the conference as a "by the way" com-ment-indeed he was not even thinking of them when heplaced the call, he said. Further, Tancredi could not ex-plain why, instead of interrupting the meeting to placethe call, he did not put his concern for plant coverage torest by asking any one or all of the employees if theyhad remembered to notify the plant. In this regard histestimony was further suspect because at the meetingTancredi had initiated the position that, along with sev-eral other employees, Linderoth was a supervisor, buthad not inquired of Linderoth whether he had arangedwith the plant to be away because, said Tancredi, he didnot want to indicate harassment of Linderoth. Yet, de-spite this alleged intention not to harass Linderoth, saidTancredi, he was not outraged or embarrassed by PlantManager Contreras' suspension of Linderoth for a day,which Tancredi claimed he did not discuss beforehandwith Contreras, and which he did not revoke when helearned of it. All three employees lost a day's pay.Tancredi testified that he recalled other experiences ofsuspending employees who called in within minutes afterthe start of their shifts. He and Respondent were givenample opportunity to present any documentation to sup-port the claim but came up with two irrelevant records,one of employee Thomas Stasio, shown only to havequit voluntarily, and the other of employee Omar Gon-zales, with no indication of why he was terminated (seetestimony of the production control manager and officemanager, Alfred Contreras, Jr.).Plant Manager Doug Contreras testified that he didnot recall that Vice President Tancredi identified thethree second-shift employees who would be late on No-vember 29, yet, he said he made arrangement with thefirst-shift foreman, Bevilacqua, to hold over first-shiftemployees to cover for them. Foreman Bevilacqua testi-fied that Contreras asked him for three employees and allof his people had left but two, whom he had held overfor cleanup, and they agreed to work the second shiftthat night, a Tuesday. The two were employees Reyn-aldo DeGuzman and Nicasio Manasala, but their time-card records (Resp. Exhs. 32 and 33) disclosed that bothmen worked double shift the whole week starting a dayearlier, Monday, running through Friday, putting in 86and 81 hours, respectively (the 86 hours reflected someadditional daytime hours on Saturday).11. Instructions to cease support of the UnionSome days after the representation conference of No-vember 29, in the week of December 6, according toPlant Manager Douglas Contreras, he held a meeting inhis office of the plant department and shift supervisors towhich he summoned employees Robert Linderoth, AliceGorski, and Dorothy Saracco. Vice President Tancreditestified he was aware of the meeting and its purpose.The department and shift supervisors present were Su-pervisor Studt and Foreman Bevilacqua of the therimagedepartment (but not Foreman Alegre), and SupervisorSanders and Foremen Meador and Thebodeau of the hotstamping department, and possibly Supervisor Tarantolaof the warehouse department (according to Sanders).The meeting was directed specifically to employeesLinderoth, Gorski, and Saracco, and, for their benefit,Plant Manager Contreras read to them, from a book, theNational Labor Relations Act definition of a supervisor.Contreras then told them, as all three employees testi-fied, that Respondent considered each of them to be asupervisor; that, as supervisors, it was unlawful for themto engage in union activity; and, if they did, Respondenthad the right to take action against them. Linderothasked if this was a threat that they would be fired if theywere involved in union activity. While Contreras gave asurface "no" answer, he supplied his real answer bypointing out that if he, the plant manager, wore a unionbutton or distributed union literature, the company couldtake action against him, that it was so written in thebook, and if they did not believe him they should ask alawyer. Gorski, Linderoth, and Saracco each testifiedthat they came away from the meeting understandingthat they were in jeopardy of being fired if they hadanything more to do with the Union.Although Linderoth had worked for Respondentabout 2 years, and Saracco about 5 years, and Gorskiabout 8 years, each noted that this was the first time thatanyone had suggested that he or she was a supervisor forRespondent; and Vice President Tancredi agreed that itwas not until this meeting in December 1977 that thethree employees were informed that Respondent regard-ed them as hourly paid supervisors or assistant supervi-sors. To the contrary, employees who worked with themtestified that they had never regarded any of the three assupervisors. Thus, second-shift employees such as LucilleFrederickson, Stefania Zaborniak, Helen Berry, ArthurHauser, and Peter Hatala, who had received union cardsfrom Linderoth, testified that they did not know or be-lieve Linderoth to be their supervisor or anyone's super-visor, but knew him as just another worker, and thatthey did not feel threatened when they received from 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim, and signed, their union cards. Christine Grus, also asecond-shift worker, who got her card from Union Orga-nizer Acosta, testified that Linderoth was not her super-visor or anyone's supervisor or a representative of man-agement. Employee Maria Garcia, first-shift worker whoreceived her union card indirectly, through another em-ployee, from Dorothy Saracco, testified that she did notconsider Saracco as a boss or her boss but simply an em-ployee who had been at the plant for a time and knewthe rules. Employee Eleanor Ott, a second-shift worker,testified that she did not know or regard Alice Gorski asa supervisor but as a senior employee who knew moreabout what was going on in the plant than others knew.Employees Linderoth, Saracco, and Gorski each testi-fied that the meeting in the week of December 6, 1977,conducted by Plant Manager Contreras, was the first su-pervisors' meeting each of them had attended. The theri-mage department supervisor, Studt, confirmed thatbefore this meeting there had never been a supervisorsmeeting at which these three employees were present,and that this meeting was the only meeting of so-calledhourly supervisors ever held. Additionally, Linderothtestified that he had never been in the plant manager'soffice before (or that he had ever been in Vice PresidentTancredi's Office).12. Soliciting grievancesIn the week of November 25, according to Vice Presi-dent Tancredi, he sought out employee Dorothy Saraccoas she worked at the line. He testified that he knew shewas part of the union organizing committee. He talkedwith her of some quality problems and then turned theconversation to the Union. He said he was surprised andshocked by the union organizing because in the past em-ployees had talked to their supervisors and managementregarding problems. Saracco testified that he then toldher to go to the employees and tell them to come to himwith their problems. Saracco replied that the employeesnow had an organizing committee and he could dealwith them on problems.13. Antiunion campaign intensifiedIn December 1977, Respondent intensified its antiunioncampaign in the plant, including the distribution andposting of antiunion literature (examples are contained inResp. Exh. 24).President Al Contreras, Sr., who was headquartered inthe Bloomfield plant and did not normally spend muchtime at the Clifton plant, turned his full attention andtime to the Clifton plant employees. He testified that hehad between 400 and 500 individual conversations withthe Clifton plant employees on the subject of the Union,talking to approximately 120 to 130 employees betweenone and five times each, usually on the plant floor asthey worked, he said. In each talk, said Contreras, afterintroductions and pleasantries, he made clear that Re-spondent opposed the Union and that the employees didnot need the Union. In the specific conversations, how-ever, it turned out that he went further.14. Interrogation, soliciting grievances, threatsPresident Contreras talked to employee Saracco aboutDecember 10. He observed she was wearing a unionbutton and asked why she was for the Union, and wouldshe tell him her problems with the Company. Saracco re-plied that she was underpaid and that the Company didnot provide sick days for employees. He said he couldnot make any promises then, but now that he knew ofthe complaints, the Company would be a better place towork. However, he said, the Company was not in a posi-tion to support a union and he was not going to supporta bunch of organizers. And, if Mennen (the largest cus-tomer of Respondent) took away 40 percent of the Com-pany's business, production would slow down and em-ployees would be laid off. He added that he hoped shewould be on his side and help defeat the Union and hewould see that the place became a better place to worknow that he was aware of her problems.President Contreras denied referring to Mennen or topossible adverse reaction from Mennen if Respondentbecame unionized, then changed his testimony to indicatehe did not remember the conversation but was testifyingfrom speculation, saying, if Mennen was mentioned itwas with regard to quality or quality control, since hislawyer had told him never to say anything about losingbusiness because a union was trying to organize theCompany. Contreras forgot, of course, the preparedspeech he gave that same month to all of the assembledemployees (G.C. Exh. 2 discussed infra) in which he de-scribed how unionization could cost Respondent half ofthe business it received from Mennen. 1315. Soliciting grievancesPresident Contreras had several conversations withemployee Christine Grus in December 1977. In the firstconversation he asked her if she had any complaintsagainst the Company. She told him of harassment byForeman Ed Alegre.16. Threats of reprisalsIn another conversation, according to employee Grus,President Contreras told her that, if the Union came in,customer companies, like Colgate, Mennen, and Proctorand Gamble, would not renew their contracts with Re-spondent because they were afraid of strikes, and as aresult a lot of Respondent's employees would be laidoff.14Grus testified that she discussed this aspect ofPresident Contreras' conversations with other employees,naming three, and told them that Contreras wanted themto vote against the Union and get others to do so. "L This explanation by President Al Contreras, Sr., of his conversationwith employee Saracco was typical of his testimony, in which he wasevasive, and had no independent recollection of his conversations withthe employees (which was not surprising in view of the many hundredsof conversations he had). He was not a credible witness.14 Significantly, President Contreras, having listened to Grus testifyand having reviewed the transcript of her testimony (as he did in the caseof all of the employee witnesses), did not deny having made this state-ment.15 This latter also refers to a request made to employee Grus and em-ployee Christine Iwanicki by President Contreras, covered infra. PERMANENT LABEL CORPORATION127Employee Christine Iwanicki (a cousin of employeeGrus) testified that, in a conversation with PresidentContreras 3 weeks before the election, he told her thatthe Union would be bad for the Company, that it wouldruin him, that he did not want the Union and would dohis best to stop it, and she should think about that. Fur-ther, he said, a lot of customer companies might notwant to sign contracts with Respondent if the Unioncame in because they feared strikes and preferred to dealwith nonunion companies; if the Union came in employ-ees would lose jobs and she might be one of them; more-over, if the Union came in he would sit back and nolonger care about the Company because it would notgrow. Contreras denied talking to Iwanicki of loss ofcompany contracts or employee jobs, but I do not credithis denial.17. Coercion to induce other employees to ceaseunion supportSeveral days before the election, President Contreraswent to both employees Grus and Iwanicki (both withreputations as talkers and being well liked by the em-ployees) and, as Grus testified, asked them both to usethe influence they had with fellow workers to persuadethem to vote no, against the Union. Grus testified thatshe told this to several employees (naming three), alongwith Contreras' statement that there might be layoffs ifthe Union came in. I do not credit Contreras' denial thathe asked this.18. Promising benefitsIn a prior conversation with employee Grus in mid-December, President Contreras asked her if she wasgoing to school. She said she was going to a computerschool, learning to be a computer technician, and that afriend had indicated he might be able to get her a job atIBM. According to Grus, Contreras said, why there,why not with Permanent Label, which would grow andexpand, if the Union did not come in, and would beneeding and using computers, and why shouldn't shegrow with the Company rather than look for work else-where. Grus testified that Respondent did not have acomputer operator's job and that Contreras said he wasnot making her a promise because it would be against theLabor Board regulations.19. Union insigniaIn the course of the conversation, Contreras observedthat Grus was wearing a union button and, according toGrus, he asked her to take it off. She testified that thiscould have been a direct order, but she answered no andlaughed and did not remove the button. Contrerasclaimed what he said was intended as a joke, but Grustestified she did not think it was a joke.20. Interrogation, promising benefits, threatsPresident Contreras had two conversations with em-ployee Linderoth. He asked Linderoth why he waswearing a union button. Linderoth responded that theemployees needed representation, the Company had nottreated them properly. On his part, Contreras repliedthat the Company did not need and the employees didnot need a union, that he knew things were wrong in theplant, but now that he was there, and knew the thingsthat were wrong, the plant would get better.In the second conversation, President Contreras toldemployee Linderoth that Respondent was going to diver-sify and do more than just label bottles, that the plantwould be bigger and need more supervisors, but if theUnion came in the expansion would slow down. He toldLinderoth that he was financially well off (well-heeledwas the expression used), and if the Union came in hewas not going to work as hard for the business as he hadworked. According to Linderoth, Contreras said, if theUnion came in, it would tie him up with grievances, andhe pointed out that unions had closed down some com-panies. ' 621. Promising benefitsPresident Contreras engaged employee (Mia) Mehmetiin conversation in December 1977, before the election.He asked her if she was going to school and, when shesaid no, asked why. Mia said she had to support hermother and could not afford school, but that maybesome day she might be able to go. Contreras told her hethought she was too young to work in a place like this,and asked her what she wanted to be. She answered, anurse. According to Mia, Contreras said he would gointo the office and check to see if there was anything hecould do for her and would get back to her. Mia testifiedshe understood he was promising her assistance by help-ing to pay for her schooling, but he never returned. Con-treras testified that he told her she should pursue educa-tion in a nursing career but did not promise her any help.22. Interrogation, union insigniaBefore their conversation ended, Contreras comment-ed on Mia wearing a union button. Employee RobertLinderoth, who was present during this part of the con-versation, testified that Contreras asked Mia why shewore the union button, and that she replied, because shebelieved in what the Union stood for. Contreras thensaid, as both Mia and Linderoth testified, that he wishedhe had a big company button saying "No" that shewould wear in place of the union button. Mia answeredthat she preferred to wear the union button, it matchedher green blouse. Contreras admitted the statement, butclaimed that it was a form of joking.23. Soliciting grievances, promising benefitsEmployee Helen Berry testified that, in President Con-treras' floor conversation with her, she discussed em-ployee problems and that he said to her, now that he16 There was no contradiction of Linderoth's testimony by PresidentContreras. When asked, considering that Linderoth was a supervisor, asRespondent has contended, why he hadn't asked Linderoth to removethe union button he was wearing, Contreras said he did not know thatLinderoth was a supervisor; that he talked with Linderoth at his job,while he was feeding bottles into a hopper or sealing a container. He alsotestified that he did not know that employees Dorothy Saracco and AliceGorski were also (supposedly) supervisors when he talked to them;indeed, said Contreras, he had never seen any of the three at supervisors'meetings. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDknows about them, give the Company a chance, I yearfrom January to January, and they would straightenthings out. He further told Berry, she said, that if shehad any problems to come to him any time and, if hewas not in the Clifton office, to reach him at the Bloom-field office. Contreras testified that he did not rememberthe problems employee Berry raised, but that he did notpromise to straighten them out in a year, and that he toldher that she and anybody at the Clifton plant could callhim at the Bloomfield office. I credit Berry's testimony.24. Interrogation, promising benefitsEmployee Eleanor Ott testified that, in the first ofPresident Contreras' floor conversations with her, shewas wearing a union button, and he asked why she feltshe and the other employees needed a union. Ott an-swered, there were problems, such as an absence ofmedical benefits including her own lack of such cover-age.17Contreras told her the Company had a BlueCross-Blue Shield program of insurance for which shewas eligible. She answered this was the first she knew ofit and thought that employees should be informed be-forehand. He offered to see that she got the necessaryforms and jotted down a reminder for himself. Two dayslater Vice President Tancredi, who had also talked toemployee Daly about his Blue Cross coverage, asked ifother employees needed it, and learned that Ott had nocoverage, came to Ott on the plant floor asking if hecould help with her medical insurance problem. Hehanded her medical plan cards to complete, which shedid, returning the completed forms to him the followingday. Tancredi conceded that responsibility for handlingmedical insurance matters is assigned to Barbara Engelof the clerical staff and that soliciting for Blue Cross-Blue Shield was "out of channels" for him. The compa-ny handbook indicates that a current employee not en-rolled in the medical plan may not enter the program(under which the Company shares the Blue Cross-BlueShield cost with the employee) except during open en-rollment days of February 25 and August 25 each yearon application to be made 1 month in advance (G.C.Exh. 4). The solicitations here were in December.In a second conversation with employee Ott, PresidentContreras told her he saw no reason for a union to re-solve her problems, that the Union could make promisesor benefits but only he could deliver on promises.25. Interrogation, soliciting grievancesThe therimage department supervisor, Jack Studt, whosaid he was opposed to the Union coming into the plant,testified that, though he had been briefed not to inquireof employees about the Union, he talked in December1977 with 90 percent of the employees on the severalshifts in his department-about 80 employees-askingthem individually why they thought they needed a unionand if they had any major problems or grievances.'s8'7 She also referred to her unjust firing on November 2, which he saidto her was corrected by calling her back on November 16, see fn. 9,supra.s This testimony was elicited in cross-examination of SupervisorStudt. In the brief of General Counsel, motion was made to amend thecomplaint to allege additional violations by Respondent of Sec. 8(a)(l) of26. Grant of benefits-yearend bonusesAbout a week before the election of December 30,1977, Respondent paid yearend bonuses to all employees.Except for a very few employees with special skills orstatus who were given a greater amount on determina-tion by Vice President Tancredi and Plant Manager Con-treras, the employees were each given the equivalent ofI week's pay if they had I or more years of service, anda prorated portion of 1 week's pay if they had less than ayear of service.The payment of a bonus to employees with less than Iyear's service was a deviation from the announced andposted policy of Respondent of January 26, 1977, statingthat to be eligible for a 1977 yearend bonus the employeehad to be on the payroll as of December 31, 1976 (G.C.Exh. 6). Likewise such payments deviated from thebonus paid for the prior year at the end of December1976, from which Respondent excluded all employeeswith less than 6 months' service.In 1975 and prior years, according to Vice PresidentTancredi, Respondent's yearend bonus policy had beento give the equivalent of 1 week's pay to all productionand maintenance employes with over 1 year's serviceand a prorated portion of 1 week's pay for those withless than a year's service.9 However, said Tancredi, inmid-December 1976, Respondent decided that it neededto conserve cash for the expense of a hoped for move in1977 of its two plants into one building in Saddlebrook,New Jersey. Tancredi testified that, without notifyingthe employees of either the contemplated plant move orthe change in bonus policy, in the December 1976 bonusRespondent eliminated any bonus for employees whohad not been on the payroll at least 6 months at the endof 1976. This action was followed by another bonuspolicy change, I month later on January 26, 1977, whenRespondent posted a notice (G.C. Exh. 6) informing em-ployees that, to be eligible for the December 1977 bonus,employees would have to be on the payroll since De-cember 31, 1976. The purpose, although not told to theemployees, said Tancredi, was to further increase thecash reserve for the plant move.The deal for the Saddlebrook plant fell through inMarch 1977, according to Vice President Tancredi; nev-ertheless, believing that consolidation of the two plantswas in its interest, Respondent continued search and ne-gotiations for another plant location. Tancredi claimedthat the last negotiation for a new plant (a so-calledBerkey deal) came to an end in September 1977. Howev-er, Respondent's financial report for the third quarter of1977, dated September 30, 1977, shows that the accruedmoving expense (then over $65,000) "represents threethe Act, comprising the interrogation of employees and solicitations ofgrievances from them by Supervisor Studt. While Respondent has notobjected to grant of the motion, I believe it and the proposed amendmentof the complaint are unnecessary, since the evidence of such violations,relating to similar and contemporaneous violations alleged in the com-plaint, has been adduced and litigated, and I am obliged to decide theissue regardless of whether it has been specifically pleaded. Monroe FeedStore, 112 NLRB 1336, 1337 (1955).5' The employees with special skills or status were given special con-sideration and paid more than the equivalent of a week's pay, accordingto Tancredi. PERMANENT LABEL CORPORATION129quarters of the estimated cost of moving the company'splant in the latter part of 1977" (Resp. Exh. 20, fn. 5).The posted notice of January 26, 1977 (G.C. Exh. 6),explaining employee bonus eligibility for 1977, remainedposted throughout 1977 until the end of November 1977,when both the union and company campaigns were infull swing. According to Plant Manager Douglas Con-treras and Vice President Tancredi, Contreras tookdown the notice at that time, but did not replace it witha new notice either explaining bonus eligibility or anychange in the policy of January 26, 1977.2027. Threats of reprisalsOn December 28, 2 days before the representationelection of December 30, 1977, Respondent President AlContreras, Sr., delivered a prepared speech to all em-ployees on each of the shifts (G.C. Exh. 2). Contrerasclaimed he read the speech without deviation or com-ment.Among other things, President Contreras told the as-sembled employees that the packaging industry was oneof the fastest growing industries in the world and he ex-pected Respondent to grow substantially. He stressed, ashe had in his individual talks, that the Union wouldhinder that growth. He said:Our largest customer, the Mennen Company, whichaccounts for some 40 percent of this plant's sales, isnonunion. We are the sole decorator of Mennenpackages. They have felt comfortable with ourclean record of no union trouble and no strikes atPermanent Label over the past 25 years. Sometimeswhen a company is unionized, customers dividetheir business between two or more vendors withdifferent union contract expiration dates. They dothis to eliminate the possibility of being cut off by astrike. I don't want to give the impression that justbecause a union is in a company there will be astrike, but we have shown you District 65's strikerecord, and you have seen the emphasis on strikesin their constitution.On cross-examination, President Contreras admittedthat he had no knowledge of whether the Mennen Com-pany was concerned about the Union's organizationaldrive at Respondent's plant, nor did he know who inMennen told him Mennen was comfortable with Respon-dent's clean record of no union trouble. Additionally,Contreras admitted that no one in Mennen told him that,if his Company was unionized, Mennen would split itspurchase contract between Respondent and another com-pany; and he further admitted that he had no knowledgethat Mennen, or other customers of Respondent, such as20 Vice President Tancredi claimed that, internally, the Company haddecided in March 1977, after the Saddlebrook plant deal fell through, torevert to "past practice" in regard to bonus policy, meaning, he said, pastpractice prior to December 1976, and offered minutes of an executiveplanning committee meeting of March 21, 1977, to bolster his claim(Resp. Exh. 18). However, the language of the document is not only am-biguous, but also notes a decision to continue to look for a new buildingand maintain the moving expense fund. The events that followed, andnoted above, indicated that Respondent continued to accrue cash formoving and had not abandoned the intention to move.Helena Rubinstein, Revlon, Shulton, or Colgate, wereconsidering dividing their purchasing contracts from Re-spondent with other packaging companies if Respon-dent's plant were unionized.D. The 8(a)(1) Findings1. Coercive interrogationAs related in section C, Foreman Bevilacqua's interro-gation of employee Daly in October 1977 to ascertainthe status of the Union's organizational campaign consti-tuted coercive interrogation in violation of Section8(a)(1) of the Act. That the interrogation might havebeen "friendly" did not lessen the interference with theemployee's Section 7 rights, Quemetco, Inc., a subsidiaryof RSR Corporation, 223 NLRB 470 (1976).Foremen Bevilacqua's inquiry of employee MariaGarcia as to which of her co-workers supplied her witha union authorization card was also coercive interroga-tion in violation of Section 8(a)(1) of the Act.Interrogation by Respondent President Contreras ofemployees, such as Linderoth, Ott, Mehmeti, and Sar-acco, and by the therimage department supervisor, Studt,of 90 percent of the employees in his department, onwhy they wanted a union, in the context of unequivocalopposition to the Union by the questioners, was likewisecoercive interrogation in violation of Section 8(a)(1) ofthe Act, even addressed to employees who had openlydeclared their prounion sympathies, because such prob-ing reasonably tended to interfere with the free exerciseof employee rights under the Act, Paceco, A Division ofFreuhaufCorporation, 237 NLRB 399 (1978).2. Soliciting grievancesRespondent's reaction to learning of the employee in-terest in the Union was a campaign of opposition to theUnion. One of the means it chose was to create the im-pression that it would correct unsatisfactory conditions,with the intention of bypassing the Union.On November 4, 1977, in connection with and follow-ing one of Vice President Tancredi's opening speeches tothe three shifts of employees, employee Grus respondedto Tancredi's invitation and talked with him of severalgrievances. Tancredi suggested she draft a list of thegrievances and assemble a committee of employees toparticipate with management in the discussion. He dele-gated Plant Manager Contreras to obtain the list fromGrus and to set a time to meet with the employee com-mittee. Tancredi also sought out employee Saracco andsuggested that she gather a list of employee grievancesand encourage the grievants to come to the office anddiscuss their problems.In campaigning among the employees individually fordefeat of the Union, President Contreras asked employeeBerry about matters of employee dissatisfaction and en-couraged her to contact him any time, even at hisBloomfield plant office, if there were other problems shewished to convey. President Contreras asked DorothySaracco what her problems with the Company were,and, after she told him, cautioned that he could not makea promise then, but now that he knew her complaints 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould make the Company a better place at which towork.President Contreras made inquiries of other employeesabout their grievances with the Company, and Supervi-sor Jack Studt testified that he asked 90 percent of theemployees in the therimage department to tell him whattheir major problems were.In my view, Respondent's solicitation of the employeegrievances in the preelection context carried an impliedpromise that the grievances would be remedied if theUnion were defeated, and such solicitation was a viola-tion of Section 8(a)(1) of the Act. Landis Tool Company,Division of Litton Industries v. N.L.R.B., 460 F.2d 23 (3dCir. 1972), cert. denied 409 U.S. 915; N.L.R.B.v. RollinsTelecasting, Inc., 494 F.2d 80, 86 (2d Cir. 1974);N.L.R.B.v. Eagle Material Handling, Inc., 558 F.2d 160(3d Cir. 1977). Merely reciting a "no promises" formula,or that the employer was precluded from making com-mitments, does not cancel the inference that the griev-ances raised would be corrected, Landis Tool Company,supra; Reliance Electric Company, Madison Plant Me-chanical Drives Division, 191 NLRB 44, 46 (1971); Raley'sInc., 236 NLRB 971 (1978).3. No-solicitation/no-distribution rulesIt was stipulated that Respondent's written rule ineffect at the Clifton plant read in pertinent part:Employees shall not engage in solicitation or lit-erature distribution during work time in any portionof the premises, or during nonwork time, in workareas of the premises. (G.C. Exh. 5.)Also, as set out in section C above, on November 18,1977, Foreman Bevilacqua warned employee Saraccothat she could not pass out union cards on company time(in which he expressly included lunch or breaktimesaying, however, that she might talk on lunch or break-time) and that she could not pass out union cards orunion literature on the production floor or in the parkinglot at any time because it was private property. Saracco'sactivity, involving solicitation by passing a union card toanother employee, occurred during the lunch break onthe production floor.Additionally, as set out in section C above, on Novem-ber 29, the hot stamping department supervisor, Sanders,interfered with distribution of union literature by em-ployee Roberts on company property outside the plantbetween the parking lot for employees and a building en-tranceway for employees, because the distribution wasdone on company property. (Roberts was not in thetruck loading zone, and Respondent's statement, in itsbrief that he was, was erroneous.) Roberts engaged inthe distribution of the union literature in his off-dutyhours and was warned of disciplinary action if he persist-ed.The Board and courts, in protecting employees' self-organizational rights at their places of work, have adrawn distinction between solicitation for union member-ship and distribution of union literature, based on the dif-ferent problems both pose for employer and employees.As a result, it has been established that the Act protectsthe rights of employees, during nonworking time, to so-licit union membership while on company premises andto distribute union literature in nonwork areas on thecompany premises, unless the employer can demonstratethat unusual circumstances necessitate some restrictionon that right in order to maintain production or disci-pline. Republic Aviation Corporation v. N.L.R.B., 324 U.S.793 (1945); Stoddard-Quirk Manufacturing Co., 138NLRB 615, 616-623 (1962).Therefore, the portion of Respondent's written rulethat prohibits the employees from engaging in union so-licitation during nonworktime in the work areas of thepremises is overly broad and presumptively invalid, Stod-dard-Quirk Manufacturing Co., supra at 617. Even with-out evidence of enforcement, an overly broad no-solicita-tion rule has an inhibiting effect on lawful organizationactivities and is illegal, Joseph Horne Co., 186 NLRB 754,fn. 1 (1970); nevertheless, here, Foreman Bevilacquasought to enforce the rule by warning employee Saraccoagainst solicitation on the production floor at any time,although he enveloped the rule in a new and broaderstatement of its scope. In this connection, Bevilacquaequated the handing of a union authorization card to anemployee being solicited with the distribution of unionliterature, whereas, under the law, the solicitation pro-cess includes the giving of a union card to an employee,the signing by the employee, and the return of the cardto the solicitor, Farah Manufacturing Co., Inc., 187NLRB 601, 601-602 (1970). Thus Respondent's writtenrule, with or without Foreman Bevilacqua's enforcementof it, prohibiting employees from engaging in solicitationfor the Union during nonworktime in the work areas ofRespondent's premises was a violation of Section 8(a)(l)of the Act.Of course, Foreman Bevilacqua's restatement of therule to employee Saracco on November 18, 1977, wenteven further than the written rule by precluding Saraccofrom union solicitation with cards on "company time," inwhich he expressly included breaktime or lunchtime,21or at any time if done on Respondent's property, andfrom distribution of union literature at any time on Re-spondent's property including the parking lot. Such pro-hibitions obviously violate Section 8(a)(1) of the Act.22Respondent's written rule on distribution of literature,excluding distribution on nonworktime only in workareas, appears to be valid on its face. However, the revi-sion announced by Supervisor Sanders on November 29,to prohibit employee Roberts from distributing union lit-" Compare Essex International, Inc., 211 NLRB 749, 750 (1974),where an exclusion of union solicitation and distribution of union litera-ture by employees during "working hours" (as distinguished from "work-ing time" or "work time"), without clarifying the employee rights to so-licit and distribute during lunch and breaktime, was held to be undulyrestrictive of employee rights.Z2 There was no showing of unusual circumstances that might excusethe restrictions stated and enforced. The fact that the hot stamping de-partment worked while the therimage department lunched was not sucha circumstance, since each had its own location. Moreover, the evidenceof other nonoccupational solicitations permitted on the plant productionfloor, including church fundraising by rafes and sales of candy and thesale of Avon products, while denying employees the privilege of engag-ing in union solicitation, was a discriminatory application of the rule inviolation of Sec. 8(a)(1) of the Act, Imco Container Company, 208 NLRB874, 878 (1974) PERMANENT LABEL CORPORATION131erature on his off-duty time in a nonwork area of Re-spondent's property, adjacent to the parking lot and em-ployee entranceway to the plant building, was beyondthe orbit of permissible exclusion. Moreover, since theban enunciated by Sanders was a more stringent rulethan existed, promulgated orally at a time and in circum-stances of employer hostility to and campaigning againstthe organizing activity of its employees, it was obviouslyannounced and enforced for a discriminatory purpose,Heritage House of Connecticut, Inc. d/b/a Alliance Medi-cal Inn-New Haven, 192 NLRB 1081, 1081-82 (1971). Re-spondent's claim that employee Roberts was ordered todesist from his distribution in order to prevent creationof a safety hazard was not established, and appeared tobe an afterthought (see sec. C above). The promulgationand enforcement of the rule by Supervisor Sanders wasan interference with the employee's right of self-organi-zation in violation of Section 8(a)(l) of the Act.4. Promise of benefits to discourage union supportAs set out in section C, President Contreras and VicePresident Tancredi promised employee Ott Blue Cross-Blue Shield benefits. Contreras promised employee Meh-meti the possibility of furthering her education. Con-treras told employee Linderoth and Grus that theywould have a future with the Company if the Union didnot come in and, in Grus' case, the possibility of employ-ment as a computer technician. Contreras urged employ-ee Berry, and Supervisor Studt urged employee Demon-teverde, to give Respondent a year, from January to Jan-uary, to rectify past problems. Contreras promised em-ployee Saracco that, if the Union lost, Contreras wouldsee that the Company was a better place at which towork.Promises of benefits by an employer, during a unionorganizational campaign or pending a representationelection, have a coercive effect, because employees arenot likely to miss the inference that the source of benefitspresently conferred is also the source from which futurebenefits must flow, that may dry up if not obliged,N.L.R.B. v. Exchange Parts Co., 375 U.S. 405, 409(1964).The promise of benefits need not be specific in natureor as to the time of its implementation, and need not beexpressly conditioned on abandonment of union support.Thus, a promise that the Company would somedaybetter itself and offer the employees more constituted apromise of future benefits in violation of Section 8(a)(l),JFB Manufacturing, Inc., 208 NLRB 2, 6, fn. 1 (1973). InHubbard Regional Hospital, 232 NLRB 858, 870 (1977), astatement of the hospital board communicated to thenurses, saying that the board realized management mis-takes had been made and it was willing to correct themand asked the nurses to give the board another chance,was held to be a promise of benefits in violation of Sec-tion 8(a)(1) because, "while the benefits promised werenot spelled out, the message was nonetheless clear thatthe improvements would come if the nurses gave thehospital another chance, i.e., rejected the Union."Respondent's promises to its employees, made in thecontext of the impending representation election, werepromises of benefits designed to induce and coerce theemployees to abandon their support of the Union, andwere in violation of Section 8(a)(1) of the Act.5. Grant of benefits-yearend bonusesAs recounted in section C above, I year before therepresentation election of December 30, 1977, namely, atthe end of December 1976, Respondent changed its priorunwritten policy of including all employees in the year-end bonus. Instead, it excluded those employees with lessthan 6 months of employment at the end of December1976. And it did this, without notifying any employees,in advance, of either the fact or the reason for it.Indeed, Respondent concealed the reason, which wasthat it contemplated a plant move to another town,Saddlebrook, New Jersey, in 1977, which involvedmoving both the Clifton and Bloomfield plants and con-solidating them into one plant, and Respondent had de-cided to put part of the cash otherwise available for bo-nuses into a moving expense account.In January 1977, to increase the size of the moving ex-pense account, Respondent decided to increase the exclu-sions from the bonus for the year ending December 1977,by excluding persons with less than 1 year's service. Thistime Respondent posted in the plant a notice to the em-ployees on January 26, 1977, informing them that onlyemployees on the payroll on December 31, 1976, wouldbe eligible for a bonus. Again, no reason was revealed,because Respondent feared that, if the employees wereinformed of the contemplated move, many might quitbefore Respondent was ready to move and consolidatethe personnel of the two plants it would need for the oneplant.Although Respondent claimed that it decided internal-ly, in March 1977, when the deal for the Saddlebrookplant fell through, to restore, for the end of 1977, thebonus policy of 1975 and prior years of including all em-ployees in the bonus, this was not established. The con-trary appeared to be the case, because Respondent con-tinued the search for another suitable building and, as itsSeptember 30, 1977, third-quarter financial statementshowed, Respondent continued the growing moving ex-pense account for a move in the latter part of 1977. Thenotice of January 26, 1977, establishing which of the em-ployees were included in and which were excluded fromthe 1977 bonus, remained posted in the plant until theend of November 1977 when, without notice or explana-tion to the employees, the notice was taken down byPlant Manager Contreras and nothing on bonuses put upin its place. The union organizational campaign and Re-spondent's antiunion campaign were then in full swing.In view of the employee experience with the priorbonus in December 1976, when a group of them wereexcluded from sharing in the bonus without notice or ex-planation, it was not unreasonable for the employees toinfer that the removal of the January 1977 bonus policynotice at the end of November 1977, without substitutionor explanation, presaged either a denial of bonuses to allemployees or an increase in the class to be excluded, dueto the employees' current organizing attempt. By thesame token, when, just prior to the election of December30, 1977, Respondent, again without notice or explana-tion, paid all employees a bonus, including those who 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not eligible under the January 1977 posted policy,it was not unreasonable for the employees to infer thatRespondent sought to influence their voting selection bypaying for votes against the Union with this 11th hourshow of generosity.In my view, the December 1977 bonus benefit wasconferred on all employees at a time and in a manner in-tended to influence the employees' choice against unionrepresentation, in violation of Section 8(a)(1) of the Act.N.L.R.B. v. Exchange Parts Co., 375 U.S. 405, 409; TheBaltimore Catering Company, 148 NLRB 970, 973-974(1964).6. Discouraging wearing of union insigniaAs set forth in section C above, President Contrerasasked employees Grus and Mehmeti to remove the unionbutton that each wore.Respondent contends this was done as a joke, and, ifthe employees understood the statements were made asjokes, there was no violation. The evidence showed thateach of the employees took her wearing of the union in-signia seriously, did not regard the Contreras request as ajoke, but declined to remove the button.The right to wear union insignia at work is a protectedactivity under Section 7 of the Act, particularly in an or-ganizational campaign, Republic Aviation Corporation v.N.L.R.B., 324 U.S. 793, 802, fn. 7. Such right was inter-fered with by the request of Respondent President Con-treras in asking the employee to remove the insignia. It isnot essential in finding a violation that there be an explic-it threat of reprisal, as it is implicit that the employee dis-obeys at his peril, The Great Atlantic & Pacific Tea Com-pany Inc., 192 NLRB 645, 659 (1971). Respondent's inter-ference was a violation of Section 8(a)(1) of the Act.7. Coercing employees to induce other employeesto cease union supportThe evidence was (sec. C above) that President Con-treras asked employees Grus and Iwanicki, both withreputations of being voluble and well liked by fellow em-ployees, to use their influence with fellow workers topersuade them to vote against the Union, and Grus toldthis to several employees.While an employer may lawfully ask employees tovote against a union, he violates Section 8(a)(1) when heasks an employee to make the same request of other em-ployees, such as "talk the union down," Federal StainlessSink Div. of Unarco Industries, Inc., 197 NLRB 489, 500(1972); or "convince them it was better for the store notto go Union," Montgomery Ward & Co., Incorporated, 226NLRB 184, 201 (1976). The effect upon an employee soasked is coercive, whether or not the employee is in factcoerced into complying.Respondent's conduct here violated Section 8(a)(1) ofthe Act.8. Threats of reprisalAs set out in section C above, President Contreras, inhis individual conversations with employees, separatelytold employees Linderoth and Iwanicki that, if the Unioncame in, he was not going to work as hard for the busi-ness as he had worked and would sit back and no longercare about the Company.Again, in individual conversation, President Contrerastold employee Iwanicki that she should think about thefact that the Union would be bad for the Company andruin him, that a lot of customer companies might notwant to sign contracts with Respondent if the Unioncame in because they feared strikes and preferred to dealwith nonunion companies, and that employees wouldlose jobs and she might be one of them. He told employ-ee Grus that customer companies, like Colgate, Mennen,and Proctor and Gamble, would not renew their con-tracts with Respondent if the Union came in, becausethey were afraid of strikes, and as a result a lot of Re-spondent's employees would be laid off. He told employ-ee Saracco that if Mennen (Respondent's largest custom-er) took away 40 percent of Respondent's business, pro-duction would slow down and employees would be laidoff.At the meetings with all employees 2 days before therepresentation election, President Contreras told themthat Mennen is Respondent's largest customer, for whomRespondent is the sole decorator of packages and whoprovides 40 percent of the Clifton plant sales; thatMennen is nonunion and feels comfortable with Respon-dent's past record of no union trouble and no strikes; thatsometimes when a company is unionized, customersdivide their business between two or more vendors withdifferent union contract expiration dates to eliminate thepossibility of being cut off from supply by a strike; andto bear in mind the Union's strike record and the Union'semphasis on strikes in its constitution, which documenta-tion, he reminded them, had been shown to them.In connection with his references to Mennen and othercustomer companies, President Contreras admitted thathe did not know whether they were concerned about theUnion's organizational drive at Respondent's plant, orwho in Mennen told him that Mennen was comfortablewith Respondent's record of no union trouble; further,he admitted, that no one in Mennen told him Mennenwould split its contract between Respondent and anothersupplier if Respondent's plant were unionized, and thathe had no knowledge that Mennen or any other custom-er of Respondent was considering dividing their pur-chase contracts from Respondent with other packagingcompanies, if Respondent's plant were unionized.The statements by President Contreras to the assem-bled employees, and to them individually, that unioniza-tion of the plant would result in loss of business fromcustomers and that employees would lose jobs, was notprivileged, under Section 8(c) of the Act, as either gener-al opinions about unionism, or predictions based on ob-jective fact to convey the employer's belief as to demon-strably probable consequences beyond his control,N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 618(1969). Respondent admittedly had no basis in objectivefact for these assertions. Hertzka & Knowles, 206 NLRB191, 194-195 (1973); Kranco, Inc., 228 NLRB 319, 322(1977);23 and see Ethyl Corporation, 231 NLRB 431, 4332a Respondent relied on Southern Frozen Foods. Inc., 202 NLRB 753754-755 (1979), affd. 501 F.2d 868 (D.C. Cir. 1974), in its claim that as-Continued PERMANENT LABEL CORPORATION133(1977), holding that the supposition of a greater likeli-hood of strikes does not constitute objective fact withinthe meaning of Gissel, supra. The statements by Con-treras were impermissible threats designed to coerce theemployees into adopting Respondent's antiunion position,and violated Section 8(a)(1) of the Act.President Contreras' statement to employees, that, ifthe Union came in, he was not going to work as hard forthe business as he had in the past and would sit back andno longer care about the Company, was the counterpartof his promises to employees that if the Union did notcome in, the business would grow, the employees wouldgrow with it, he would take care of their grievances, andhe would make the Company a better place to work.The counterpart statements were thus a thinly veiledthreat that Respondent would be less responsive to theemployees' needs for changes if they chose the Unionthan if they rejected it, Southern Frozen Foods, Inc., supraat 755, and violated Section 8(a)(l) of the Act.9. Instructing three nonsupervisory employees tocease support of unionAt the Board conference concerning the representationcase on November 29, 1977, Respondent took the posi-tion that in addition to the department heads and shift su-pervisors, who the Union agreed were statutory supervi-sors, there were several other employees whom Respon-dent regarded as statutory supervisors and whom it cate-gorized as "assistant supervisors" for purposes of exclu-sion from the description of the bargaining unit whichwas evolved. There was no plant title of assistant super-visor, no employee had been designated as such, and, ofcourse, the Union did not agree that there were any suchwho were statutory supervisors even without the title.In the week of December 6, 1977, Plant ManagerDouglas Contreras held a meeting of the departmentheads (called department supervisors) and shift supervi-sors (called foremen), to which he summoned employeesRobert Linderoth, Alice Gorski, and Dorothy Saracco.In the presence of the others, Contreras read to them theAct's definition of a supervisor, and told the three em-ployees, for the first time since the employment of eachbegan, that Respondent considered each to be a supervi-sor; further, as supervisors it was unlawful for them toengage in union activity and, if they did, Respondent hadthe right to take action against them. Contreras dis-claimed threatening them with discharge, when askedabout it by Linderoth, but went on to indicate, by ananalogy, that he was indeed threatening them with dis-charge if they continued to be involved in union activity.All three employees left the meeting understanding thatthey were in jeopardy of discharge if they had anythingmore to do with the Union.serting there would be a loss of business and jobs was a permissible pre-diction; but the case is distinguishable from the cases cited above and thefacts here, in that the Board found factual support for the supervisor'scampaign assertion (that unionizing would cost the employees jobs) incompany history set out in a supplemental company campaign letter tothe employees, telling them that some of their work was work takenfrom another of the employer's plants because the same union, in thatplant, allegedly insisted upon a change in method of operations, which, ifcarried over to the plant being organized, would result in loss of workand jobs.As detailed in section C above, although the three em-ployees had 8, 5, and 2 years' employment, respectively,this meeting in early December 1977 was the first occa-sion any of them had been informed that he or she was asupervisor, and was the first and only meeting of super-visors that any of them attended. No employee testifiedthat he or she considered Linderoth, Gorski, or Saraccoto be a supervisor and a goodly number testified thatthey did not know, or consider, them to be supervisors.a. Gorski's statusAlice Gorski was an employee of Respondent for 8years (at the time of the hearing), who had alwaysworked on the therimage department production line, asfeeder-packer-inspector or line attendant, both before andafter the election December 30, 1977. In August 1977,she was asked by her supervisor, Foreman Ed Alegre, toperform an additional function as "floor lady" on a tem-porary basis, continuing at her same hourly wage of$3.91 per hour; and after the election she resumed fulltime as a line attendant.24As floorlady, employee Gorski continued to work onthe production line, wherever she was needed, but shewas additionally responsible to rotate the feeder-packer-inspectors every 1-1/2 hours from feeding and packingto inspecting, and vice versa. Rotation was necessary,said Gorski, because feeding and packing was harderphysical work, whereas inspecting involved sitting andwatching, and each girl was expected to do her share ofboth types of work. While tending to the rotation re-lieved Foreman Alegre of doing this, rotation neverthe-less was purely routine and involved no exercise of dis-cretion by employee Gorski. Gorski also helped out newworkers but she was not asked to assess how they weredoing. If Foreman Alegre told her to lay off an employ-ee she did so, but she made no recommendations forlayoff; indeed, she testified, when she once suggested toAlegre that he use seniority as the basis for layoffs he de-clined to follow her suggestion.As floorlady, employee Gorski continued to punch atimeclock and needed permission from a supervisor towork overtime.Foreman Alegre did not testify, and there was no con-tradiction of employee Gorski's testimony. Since what-ever instructions Gorski issued originated with Alegre,and since she used no independent judgment or discre-tion in performance of her duties, her status never roseto that of a statutory supervisor. Maremount Corporation,239 NLRB No. 37 (1978).Moreover, her situation as floorlady was at best tem-porary and experimental; she was not told that she was,or was to become, a supervisor; and there was no evi-dence that any employee regarded her as a supervisor.On the contrary, employee Ott on her shift testified thatGorski was not a supervisor and was not regarded assuch.I find that employee Gorski was not a supervisorwithin the meaning of the Act."4 Vice President Tancredi claimed that it was a trial arrangement, andif it had worked out, she would have been given a wage increase. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. Saracco's statusIn the 5 years of her employment at the time of thehearing, employee Dorothy Saracco had been the qualitycontrol person on the first shift of the therimage depart-ment. Her duties comprised checking the productionlines for quality defects to see that they were producinglabeled bottles according to expectations, and occasional-ly taking presamples of the line.Employee Saracco's supervisor was Department Su-pervisor Jack Studt. This was simply a matter of choicerather than logic on the part of Plant Manager Contreras(as he indicated) in dividing up supervisory responsibil-ities between Studt and the first-shift foreman, Bevilac-qua. In practice Saracco turned to Bevilacqua moreoften than Studt when correction on the production linewas needed; and in turn Saracco carried out certain re-quests Bevilacqua made, such as telephoning people tocome in to work.Employee Saracco's pay in October 1977 was $4 perhour, and she punched a timeclock. It was conceded byRespondent that no employee reported to her, and therewas no evidence that she supervised any of the other em-ployees.Employee Saracco's counterpart in quality control onthe second shift (with whom on occasion she tradedshifts) was Tessie Wangrycht. Though Wangrycht andSaracco had the same responsibilities, as Foreman Bevi-lacqua and Saracco pointed out, there was no contentionthat Wangrycht was a supervisor.Respondent's claim that Saracco exercised supervisoryor, more accurately, managerial authority rested on twocontentions. The first was that she had authority to stopa production line that was not labeling the bottles prop-erly. However, Saracco pointed out, without contradic-tion, that any one of thefeeder-packer-inspector girlswho was doing inspection could do the same thing. Sar-acco testified that when she halted a production line sheimmediately reported to Foreman Bevilacqua, who pro-vided the necessary correction, but his decision con-trolled the restart. (Bevilacqua testified in accord.)The second contention was that employee Saraccohired new employees. Saracco testified that in the periodAugust-December 1976, before Foreman Bevilacqua wasbrought in to supervise the first shift of therimage (Bevi-lacqua began as first-shift therimage department foremanin the third week of December 1976), Supervisor Studtwas doing the hiring and asked her as a favor to do someof the job applicant interviewing and relieve him frombeing pulled off the production floor in their then busyseason; but that when Bevilacqua came in, in December1976, he did his own hiring including interviewing theaplicants. It should be noted that Vice President Tan-credi testified, on cross-examination, that it was Studtwho decided on asking Saracco to assist him with thehiring, that Saracco was given no increase in pay for theadditional duty but did get an extra $100 bonus at theend of the year 1976. Tancredi conceded he did notknow if Saracco made evaluations of applicants, or howmany employees she hired, or whether she merely calledin previously approved applicants.Supervisor Studt agreed that he asked and used Sar-acco, in that rush summer period, to aid him in lookingat job applicants before he obtained Bevilacqua as hisfirst-shift foreman. There was no list of requirements forthe job of feeder-packer-inspector, said Studt, becausethere was no special training or skill needed for the job,and Saracco's appraisal of the applicant amounted to as-certaining if the applicant had any physical handicap inthe hands, and looking at the job application to see whattype of work the applicant had previously done, if any.While Respondent preferred applicants who could readEnglish, to pick up any defects in labels, said Studt, Sar-acco did not give any English tests. Studt said that, afterBevilacqua became foreman of the first shift, Saracco as-sisted Bevilacqua with job applicants; but what thisamounted to, according to Bevilacqua, was handing hera batch of applications of persons who had been in andhad filed, and having her telephone them to come in towork if available. Saracco testified that when Studt pre-viously had done the hiring he had followed a similarpattern in having her call in new people.Studt testified that he learned for the first time thatSaracco was considered a supervisor at the December1977 meeting when Saracco, Linderoth, and Gorski weretold they were supervisors. No employee testified that heor she considered Saracco to be a supervisor, and em-ployee Garcia testified that she did not know, or regard,Saracco to be her supervisor.The use of employee Saracco as a temporary, part-time adjunct in the hiring process involved her purely ina routine process of gathering information for thosecharged with doing the hiring, plus notification of appli-cants whom Respondent was prepared to hire to reportfor work. This function did not require any managerialor supervisory judgment, and there was no basis for find-ing Saracco to have been a supervisor or part of manage-ment. She was an employee within the meaning of theAct.c. Linderoth's statusEmployee Robert Linderoth, whose employmentbegan in January 1976, was the senior material handlerof the eight material handlers on the second shift of thetherimage department. He was an hourly paid employeewho punched a timeclock and was paid (in the October-December 1977 period) $3.91 per hour. Employee Mi-chael Roberts, who began work with Respondent as amaterial handler on the same second shift 10 monthslater, was paid at the same rate of $3.91 per hour.The responsibility of the material handler was to pro-vide clear bottles for the line he was working andremove the labeled bottles in cartons. The line washorseshoe-shaped and, after the labeling was completed,the bottles came back to the point of origin and wereautomatically placed into boxes, which the material han-dler sealed, put on a skid, and removed to an area backof the line. All material handlers were expected to workon all lines, but on a rotation basis in order to spread thephysical burdens, so that each handler shared the fasterand slower lines over the period of the shift.Employee Linderoth's supervisor was the second-shiftforeman, Alegre, who although in Respondent's employat the time of the hearing was not proffered as a witnessand did not testify. Linderoth testified that at the start of---- ------ --- PERMANENT LABEL CORPORATION135the shift Alegre would hand Linderoth, as the senior ma-terial handler, a priority list of the day's projects, andLinderoth would assign each of the eight handlers, in-cluding himself, a starting line and the order of rotation.There was no need for making judgments as to whichmaterial handlers worked better or faster, said Linderoth,because the rotation would equalize the performance, aswell as the burden, of the work. Linderoth said he tookbetween I and 2 minutes to make the starting assign-ments and then worked manually at the production linesfor the rest of the day. If any of the material handlersdid not come in on a given day, it was up to ForemanAlegre to decide which lines would run when he handedLinderoth the priority list.Linderoth testified that, while in a "loose fashion" therotation assignment function would seem to suggest thathe was in charge of the material handlers, such was notthe fact. The handlers usually reported their problems toForeman Alegre, said Linderoth. Alegre checked themhimself and, if they appeared to exist, might come toLinderoth for verification or consultation, as, for exam-ple, in the case of employee McNair who was fired foropenly sitting on the production floor, which fact camefirst to Alegre's attention from other employes. Linder-oth testified that he did not have time to check if othermaterial handlers were performing properly because heran his own lines for the duration of the workday.Further, said Linderoth, if a handler ran out of stencilsfor marking the boxes, the handler went to the qualitycontrol girl for stencils. If the handler ran out of materialfrom the warehouse, the handler would go to the forkliftdrivers to bring the material. If something went wrongwith the counters that automatically filled the boxes, thehandler would go to a line mechanic for assistance.Employee Linderoth testified that he had no authorityto give time off or to correct timecards, that he did notattend production meetings or supervisors meetings, andthat he received the same half-hour meal break and thesame scale of vacation time alloted to all other employ-ees who were not supervisors.Respondent claimed that employee Linderoth partici-pated in the layoff process affecting material handlers.However, Linderoth testified that Foreman Alegre con-sulted him only for information on the seniority aspect inconnection with layoffs, and Linderoth named employeesCrespo and Wilder, in the category of lowest senioritylayoffs, employee Bonafield a voluntary layoff, and em-ployee McNair, noted above, a discharge for sittingdown on the job. In each of the cases, said Linderoth,the decision was Alegre's decision; and Alegre asked himto inform the employee of Alegre's decision.25Respondent never told employee Linderoth he was asupervisor until the preelection meeting of early Decem-ber 1977 when, for the first time, the three employees in-cluding Linderoth were told so. His chief, DepartmentSupervisor Jack Studt, also learned of it then for the firsttime. The president of the company, Al Contreras, Sr.,2a Since Foreman Alegre did not testify and no reason for his failureto testify was offered, it may be inferred that his testimony would be un-favoraable to Respondent and would not contradict employee Linderoth,Goodyear Tire & Rubber Company Highway Transportation Department,190 NLRB 84, 86, fn. 3 (1971), affd. 456 F.2d 465 (5th Cir. 1972).did not know of it until sometime after that meeting, andafter he had had two conversations on the productionfloor with Linderoth.26Significantly, Contreras testifiedthat, during his conversations on the plant floor withLinderoth in December 1977, Linderoth was performinghis regular work of feeding bottles into a hopper andmoving boxes of labeled bottles from the production line.No employees testified that they regarded Linderoth as asupervisor, and six employees of therimage second shift(identified in sec. C above) testified that they did notknow or regard Linderoth to be their supervisor or anyemployee's supervisor.At most, employee Linderoth's position among thematerial handlers of the second shift was that of lead-man, or lead person, the superior worker who exercisedthe control of a capable worker over less capable em-ployees, but who did not enjoy supervisory status in thatcapacity because he did not also share the power of man-agement, N.L.R.B. v. Griggs Equipment, Inc., 307 F.2d275, 279 (5th Cir. 1962). Congress intended to leave theleadman category under the protection of the Act,N.L.R.B. v. Security Guard Service, Inc., 384 F.2d 143,146-148 (5th Cir. 1967). The kind of instructions he gavehelpers on how to help did not denote the exercise of su-pervisory discretion or independent judgment, but onlythe exercise of routine authority, N.L.R.B. v. WhittinMachine Works, 204 F.2d 883, 886 (Ist Cir. 1953).The ultimate controlling judgment in regard to em-ployee Linderoth, as well as to employees Saracco andGorski, is that neither their respective positions with Re-spondent, nor their respective responsibilities in those po-sitions, identified them with management, InternationalUnion of United Brewery, etc., Workers v. N.L.R.B., 298F.2d 297, 303 (D.C. Cir. 1961), cert. denied sub nom.Gulf Bottlers, Inc. v. N.L.R.B., 369 U.S. 843 (1962). Lin-deroth, Saracco, and Gorski were employees within themeaning of Section 2(3) of the Act and were not supervi-sors (or managerial employees) within the meaning ofSection 2(11).d. The 8(a)(1) violationAdmittedly, Respondent had knowledge of the unionactivities of employees Linderoth, Saracco, and Gorskiprior to the representation conference at the Board onNovember 29, 1977, if only from their participation withUnion Organizer Acosta as part of the in-plant organiz-ing committee that requested union recognition in earlyNovember 1977..I agree with General Counsel that Respondent's meet-ing thereafter, in early December 1977, of "assistant su-pervisors," aimed at Linderoth, Saracco, and Gorski, waspart of a scheme, made obvious by the flimsy basis andtiming of it, to eliminate three of the most active unionsupporters and to thereby discourage further union ac-tivities of other employees. Plant Manager Contreras'threat of discipline for the three employees, if they con-tinued providing assistance to the Union, was intended toa' The same was true in the cases of employees Saracco and Gorski,and in the case of all three employees President Contreras testified thathe never saw any of them at a supervisors' meeting. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDstamp out any further expression of prounion sentimentsby them.Singling out union adherents in a special meeting withsupervisors, to lecture and warn the employees abouttheir union activities, has an intimidating and coerciveeffect upon their Section 7 rights, in violation of Section8(a)(1) of the Act, Carolina Steel Corporation, 225 NLRB20, 22-23 (1976); and the threat to discipline them, if theemployees did not desist, aggravated the violation. Theemployer's mistaken impression or opinion that the em-ployees were supervisors is no defense to the 8(a)(l) vio-lation, Berton Kirshner, Inc., 209 NLRB 1081, 1087(1974); Answering, Inc., 215 NLRB 688, 689 (1974).27E. The 8(a)(3) FindingsAs summarized in sections B and C above, after a ten-tative, aborted start in early 1977, employee Daly initiat-ed the Union's organizing drive in the Clifton plant inSeptember-October 1977. He recruited others, in andabout the shop, leading to the union meetings of the em-ployees starting in mid-October and the establishment ofthe in-plant organizing committee; he was among thefirst to sign a union authorization card; and he solicitedsigning by other employees in the company parking lotand elsewhere. Daly interested his personal friend andcoworker Eleanor Ott (who worked the second shiftwith him, accompanied him to and from work, and spenttime with him on plant breaks) to become active, and sheattended the October and later union meetings, discussedthe Union with coworkers, signed a union authorizationcard, and became a member of the in-plant organizingcommittee.Daly had been warned earlier by Foreman Bevilacquathat he could be fired for talking for the Union, and wasinterrogated twice in late October by Bevilacqua aboutthe union organizing.Without germane notice or warning, Respondent dis-charged employees Daly and Ott, notifying Daly out ofhours in the early morning of November 2, 1977, and Ottat the plant a few hours earlier, at or about midnight ofNovember 1, with the end of the second shift. (For allpractical purposes both discharges were simultaneousand effective November 2.) Both employees were toldthat they were discharged because of their absences.Apart from the fact that the record of the absences ofeach was overstated and inaccurate, there was goodcause for inferring that Respondent's stated reason forthe discharge of Daly and Ott was not the real reason.Respondent's union animus was clear and unrelenting.As President Contreras stated, there had been attemptsto organize the plant before this attempt, he was con-stantly vigilant against renewed attempts, and he hadbeen successful in keeping out the Union. The summaryof his actions in this case, together with the related ac-a? General Counsel is correct in pointing out that, even if employeesLinderoth, Saracco, and Gorski were held to be supervisors, the warningand threat to them would still violate Sec. 8(a)(l), on the ground that theemployer's action had the necessary and intended effect of interfering,not with the rights of the supervisors, but with the rights of nonsupervi-sory employees who become aware of the discrimination and are therebycoerced in the enjoyment of their own statutorily protected rights, Vadaof Oklahoma, Inc., 216 NLRB 750, 759 (1975), and cases cited.tions of the other managerial and supervisory staff of Re-spondent, denoted a spirit and willingness to take anymeans deemed necessary to defeat the Union and to de-prive the employees of an untrammeled choice of a bar-gaining representative, including unlawful means. Whilemost of Respondent's unfair labor practices occurred inthe 2-month period immediately following the dischargeof employees Daly and Ott, such actions were relevantto and reflected Respondent's attitude immediately priorto the discharge, Angwell Curtain Company, Inc. v.N.L.R.B., 192 F.2d 899, 903 (7th Cir. 1951).Respondent's awareness, before the discharge, that em-ployee Daly was engaging in union organizing activitywas shown by Foreman Bevilacqua's interrogation ofhim concerning union organizing. In employee Ott'scase, Respondent either knew, or correctly surmised,that she too was so engaged through her close relation-ship with Daly. A discharge motivated by the employ-er's belief or suspicion that an employee was engaging inunion activity violates the Act, N.L.R.B. v. Clinton Pack-ing Co., Inc., 468 F.2d 953, 955 (8th Cir. 1972).28Also, the fact that the plant was small (about 120 em-ployees) and divided into shifts (complement of thesecond shift about 40 employees) helps sustain an infer-ence of Respondent's knowledge of Daly's and Ott'sunion organizing activity, A to Z Portion Meats, 238NLRB No. 57 (1978).Further, even if the direct evidence, which is presenthere, were not available on the issue of employer knowl-edge of the employees' union activity, such knowledgemay reasonably be inferred from an obvious pretextualdischarge; thus, the employer's knowledge of union ac-tivity may be proved by the same evidence used to es-tablish his antiunion motivation in discharging the em-ployees, N.L.R.B. v. Wal-Mart Stores, Inc., 488 F.2d 114,117-118 (8th Cir. 1973).Respondent's contention that it did not know thatthere was union activity among its employees until theend of the day of November 3 (the day following dis-charge of Daly and Ott) was not credible. Vice PresidentTancredi and Plant Manager Doug Contreras claimedthey were first told of the union activity at the end ofthe day of November 3, when the therimage departmentsupervisor, Studt, burst into Tancredi's office, withoutknocking, to tell them there was a problem, a union wasbeing formed. Tancredi said he asked Studt now did heknow, and Studt replied, he overheard some discussionof it on the production floor. Tancredi told Studt tolearn more. Tancredi testified that he was not overlyconcerned; he was not sure it was true or if true howserious. Nevertheless, he notified President Al ContrerasSr., although, said Tancredi, there was nothing of sub-stance to relate.Supervisor Studt testified that, at or about 4 p.m. ofNovember 3 he was standing at the entrance to the cafe-teria engaged in conversation, when he heard voices justinside the cafeteria saying that a good turnout of employ-ees on the second shift had signed union cards. Studt fur-z2 An see L. B. Foster Company, 192 NLRB 319 (1971), holding that alayoff of employees sympathetic to a union and employees whose sympa-thies were unknown discouraged union activities of all employees andviolated Sec. 8(aX3) of the Act. PERMANENT LABEL CORPORATION137ther testified that he did not know if the voices were thevoices of employees or who the persons were, though bysimply turning and looking, he said, he could have seenwho they were; however, he was not interested, he said,even though he had never heard union talk in the plantbefore, and he continued his conversation with theperson to whom he was talking, who, and the subject ofthe conversation, he could not remember.Studt said he went immediately to Tancredi's office,burst into his office, without knocking,29and told whathe had overheard. Studt testified that Tancredi did nottell him to find out who were involved in the oragnizingor who were with the Union, but only to let him know ifhe heard anything more.What added a further touch of unreality to this testi-mony was that although Vice President Tancredi wasnot, as he said, overly concerned by Studt's report andwas not sure that it was true, by early next morning, No-vember 4, he had already consulted a labor lawyer,whom he had not known before, had prepared a writtenspeech opposing the Union, and assembled the employ-ees to formally launch Respondent's countercampaignagainst the Union. I think it was evident that Respondenthad much more and earlier knowledge about the unionorganizing than it was willing to admit, well before No-vember 3; and, of course, Foreman Bevilacqua's interro-gation of employee Daly, in late October 1977, on unionorganizing, was an indicia of that.Thus, the discharge of employees Daly and Ott wasthe real opening gun in Respondent's countercampaign,and the second-shift employees sensed it and used the oc-casion of Respondent's November 4 speech to petitionfor reinstatement of Daly and Ott.Looking at the alleged reason for the discharge ofDaly and Ott, their absences from work, while it wastrue that each had a record of absences, Respondentsought to exaggerate the record at the hearing. Evenmore significantly, in connection with the later reinstate-ment of Daly and Ott, Vice President Tancredi andPresident Contreras conceded that examination of Re-spondent's records revealed many more employees, withrecords of many absences, who were not discharged ordisciplined for absences as Daly and Ott allegedly were.It was also established that Respondent had nevergiven employees Daly and Ott any prior warnings or dis-cipline for absences. Respondent's concern regarding ab-sences did not become evident until the organizing driveof the Union began, which would indicate that priorthereto Respondent did not regard the absences as im-portant or had otherwise condoned the absences.Considering Respondent's intense hostility to theUnion and the contemporaneous commission by Respon-dent of other unfair labor practices, the abrupt dischargeof employees Daly and Ott, without notice or warning,for a pretextual reason, on November 2, 1977, leaves theinescapable inference that both were discharged becauseof their role in the ongoing union organizing campaign,in order to discourage union activities and union mem-bership of Respondent's employees, in violation of Sec-29 Everyone who testified about this incident, including President AlContreras, Sr., who was not there, remembered it was "without knock-ing."tion 8(a)(3) and (1) of the Act. And see Borek MotorSales, Inc. v. N.L.R.B., 425 F.2d 677, 680-681 (7th Cir.1970), cert. denied 400 U.S. 833, holding that even thepresence of valid grounds for an employee's dischargedoes not legalize a dismissal which was nevertheless dueto a desire to discourage union activity.The reinstatement of employees Daly and Ott on No-vember 16, 1977, and the commutation of the dischargeto suspension without pay for 2 weeks, did not purge thediscriminatory motive of the discharge but merely re-duced the extent of the discriminatory discipline.F. The 8(a)(4) FindingsThe facts concerning and surrounding the attendanceof employees Roberts, Linderoth, and Ott at the Boardconference of November 29, 1977, to assist the Union onthe representation petition, were detailed in section C,above. They attended during the day on their own time,not on company time; and, when it appeared that theBoard conference might extend beyond the 4 o'clockstart of their shift, agreed that employee Roberts shouldnotify the plant beforehand. He called at or about 3:30p.m., when it looked like the three of them would nolonger be involved in the conference, and informed Su-pervisor Sanders where they were and that they couldarrive at the plant about 5 or 10 minutes late.However, Vice President Tancredi, who was attendingthe Board conference for Respondent, had already calledthe plant ahead of employee Roberts, without talking toany of the three employees, to advise Plant ManagerContreras that there were three second-shift employeesat the conference who he did not believe could get towork on time. As a result of Tancredi's call, Contrerasclaimed he made arrangements for other employees tocover the places of the three employees, and told Super-visor Sanders to tell Roberts and the other two not tocome in. Sanders told Roberts that Respondent had insti-tuted a policy that employees who did not start the shifton time would not be permitted to work, and the threeshould not bother to come in that day but consider them-selves suspended without pay for the day, and report forwork the next day.If this was a policy, it was new and unannounced pre-viously, and was contrary to existing company practicethat did not exclude employees from work who arrivedlate (whether on advance notice or not).In my view, the I-day suspensions of the three em-ployees, who attended the Board conference on Novem-ber 29 to assist the Union in the matter of the representa-tion petition, were discriminatory and retaliatory actionsagainst them by Respondent, because of their assistanceto the Union. As such, the actions violated Section8(a)(4) of the Act, which protects employees against em-ployer reprisals in their attendance at, or participation in,Board proceedings, whether they are formal or informalor investigative, or whether the employees attend or par-ticipate under subpena or voluntarily, N.L.R.B. v. Robert 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDScrivener, d/b/a AA Electric Company, 405 U.S. 117(1972).30G. The Bargaining Unit and Union MajorityThe parties stipulated in the representation case that anappropriate unit comprised:All employees employed by the Employer at itsClifton, New Jersey facility but excluding all officeclerical employees, professional employees, manage-rial employees, guards, assistant supervisors and allother supervisors as defined in the Act.The parties also stipulated that when the Union madeits request for recognition on November 11, 1977, theunit consisted of at least 118 employees, plus a possibleadditional 8 employees depending on determination ofthe status of each.I have already determined that employees Daly andOtt, who were discharged and retroactively in suspen-sion for the period that included November 11, 1977, hadbeen unlawfully discharged and suspended and were partof the unit as of November 11 (see sec. E, above). I havealso determined that employees Linderoth, Saracco, andGorski were not supervisors within the meaning of theAct (see sec. D, q, a, b, and c (above)) and, of course,they are not assistant supervisors or supervisors as thoseterms are used in the stipulation of the appropriate unit.Therefore, all three of them were properly part of theunit on November 11, 1977. Adding these 5 employeesbrings the unit to 123 employees.i. Stanley Newick's statusOne of the remaining three persons whose status re-quires determination is Stanley Newick, employed byRespondent 14 years. Prior to his present post, he was incharge of plant production.At the time of the hearing and for the prior 4 years,Newick had been in charge of plant maintenance, as hetestified. As such he had two employees in his charge,John Slavick and Steve Phillips, whose work he direct-ed.The plant maintenance of which Newick was incharge did not include the plant production machinery,which was separately cared for as discussed infra, butcovered all else, in the plant, including building repairand cleanliness, and maintaining the exterior, includingthe grass. In addition, Newick was in charge of labelsand had responsibility for inventory control of labels. Hedid buying of materials, for which he issued purchaseorders pledging the Company's credit. He had separateoffice space, and also a special stockroom. He had a keyto the plant.Newick was paid a salary of $350 per week, whereasunit employees are paid on an hourly basis and receive'o Respondent's reliance on John Wanamrnaker. Philadelphia, Inc., 199NLRB 1266 (1972), for authority to discipline these employees unlessthey were attending the Board conference pursuant to subpena, is mis-placed. In that case a majority of the Board found that two employeeswho had not engaged in union activity were legitimately discharged forfailing to clock out on 2 days for which they expected to be paid, andhad absented themselves for "personal reasons.less than half this amount. He was not additionally com-pensated for overtime as unit employees are, and did notpunch a timeclock as unit employes are required to do.His yearend bonus for 1977 was $1,500, more than fourtimes the amount received by unit employees. He re-ceived Blue Cross-Blue Shield and insurance coveragetotally paid for by Respondent, whereas unit employeeswere required to pay half the Blue Cross-Blue Shieldpremiums and were not eligible for the company life in-surance plan.In connection with the employees under his directionhe initialed their timecards where there were irregular-ites, granted permission to leave work early, and effec-tively recommended a pay raise for employee Slavick.Newick reported directly to Plant Manager DougContreras. Contreras, in his testimony, made the claimthat Newick was simply a general utility man, but didnot contradict the details of Newick's testimony, as sum-marized above. Newick's testimony credibly refutedContreras' claim.I find that Stanley Newick possessed sufficient indiciaof supervisory status and identity with management to beclassified as a supervisor within the meaning of the Act.As such he is excluded from the bargaining unit.2. Status of Bubrowski and RechsteinerLeonard Bubrowski had been employed by Respon-dent since December 1970; Robert Rechsteiner was amore recent employee, having started in May 1976.While they described themselves as "machinists andmaintenance mechanics," basically their work was tobuild and repair production equipment. In their terminol-ogy, building meant assembling and reassembling theparts of existing equipment into different configurationsfor different jobs, and testing the newly assembled equip-ment before it was put on the production floor. Thustheir principal work was done in a separate area of theplant, away from the production floor, each at his ownworkbench. They appeared to work independently ofeach other, with Rechsteiner concentrating more thanBubrowski on new equipment.Their supervisor was the plant engineer, Arthur Peck,who provided them with sketches and blueprints fromwhich to assemble the equipment. Both Bubrowski andRechsteiner had special schooling, and on-the-job train-ing in other industrial plants, as machinists before comingto Respondent. Neither of them required constant super-vision by Plant Engineer Peck. They worked with spe-cial tools and needed ability to read the sketches andblueprints provided them.Both are considerably different, in schooling, training,skills, and functions, from the production line mechanics(such as was Bernard Daly) who set up the new assem-blies on the production lines and did any needed correc-tions of malfunctioning or breakdown that could be donein place on the floor. When the corrections could not bedone on the floor, the equipment would be taken to theworkbench of either Bubrowski or Rechsteiner and donethere. Occasionally either one of them would try to dothe needed repair work on the production floor, usuallyin connection with things of which he had special PERMANENT LABEL CORPORATION139knowledge and the line mechanic did not (such as acompressor or certain therimage equipment).The foregoing differences help explain the differencein compensation between machinist-mechanics Bu-browski and Rechsteiner, on the one hand, and the pro-duction and maintenance employees on the other. Bu-browski was paid a salary of $325 per week and theCompany paid for all his medical and insurance cover-age. Rechsteiner, much junior in point of service to Bu-browski, was hourly paid like most employees, exceptthat his rate was $6.60 per hour, about double the ratefor other employees.General Counsel contends that Bubrowski and Rech-steiner had a special status-as managerial employees-and were thereby excluded from the stipulated bargain-ing unit and that I should so find.The difficulty with the contention is that, while Bu-browski and Rechsteiner may have had a special status,it was not that of managerial employee, as that term orstatus has been developed by the Board and the courts,but more accurately was that of technical employee.To be a managerial employee, the employee must beone who formulates and effectuates management policiesby expressing and making operative the decisions of theemployer, N.L.R.B. v. Bell Aerospace Company, Divisionof Textron, 416 U.S. 267 (1974). That description doesnot appear to fit Bubrowski or Rechsteiner. Indeed, inunit determinations the Board has distinguished betweenmanagerial employees and technical employees, whomay exercise some independent judgment in carrying outtheir functions but based essentially on their technicalknowledge, see, for example, American Standard, Inc.,Industrial Products Group, Industrial Products Division,237 NLRB 45 (1978).If the two employees in issue were managerial employ-ees, they would no doubt be excluded from the unit byoperation of law as are supervisors, Bell Aerospace. supra,but technical employees are not excluded by operation oflaw, and under the cases are not automatically excludedfrom unit determinations, but may be excluded in a unitdetermination on a finding of lack of community of inter-est with the other involved employees, The Sheffield Cor-poration, 134 NLRB 1101, 1103-05 (1961).Here, I am not involved in a unit determination to de-cided what is an appropriate unit. Rather, my function isto determine whether the two challenged employeeswere part of the unit to which the parties stipulated asappropriate for their purposes. The parties agreed upon aunit of all employees except specified classes.In my view Bubrowski and Rechsteiner were technicalemployees and as such were neither expressly excludedfrom the stipulated unit by the listed exclusions, such asmanagerial employees, professional employees, or super-visors, nor excluded by implication.s' Adding these twoemployees to the unit brings the final unit count to 125employees.sl As, for example, if the affirmative inclusion had been "all produc.tion employees" rather than "all employees." arguably there might havebeen an implied exclusion of technical employees, particularly those whodid not share a community of interest with production employees.3. The union majorityAt the hearing General Counsel produced 71 validunion authorization cards signed by employees of Re-spondent. The Union had obtained 67 of them by No-vember 11, 1977, when it made its request for recogni-tion, and the other 4 cards came in shortly thereafter inNovember.32The cards explicitly designated the Unionas the bargaining representative of the signatory employ-ees. The Union had a majority of the 125 bargaining unitemployees. 3 3H. Setting Aside the ElectionThe Union's unresolved objections in the representa-tion case to the conduct affecting the results of the elec-tion were encompassed in the unfair labor practices alle-gations of the complaint. The commission of these unfairlabor practices has been established, and a fortiori theUnion's objections to the conduct of the election havebeen established. These substantial violations by Respon-dent of Section 8(a)(l), (3), and (4) of the Act interferedwith the free choice of the unit of Respondent's employ-ees at the Clifton plant in the December 30, 1977, elec-tion, and therefore destroyed the "laboratory condi-tions," Neuhoff Bros Packers, Inc. v. N.L.R.B., 362 F.2d611, 613 (5th Cir. 1966), desirable for the conduct of aBoard election. Accordingly, the results of the Decem-ber 30, 1977, election must be set aside.I. The 8(a)(51 Finding, Bargaining OrderThe question arises whether a rerun election would bean adequate remedy, or would appear to be a futile actthat would permit Respondent to benefit by its miscon-duct in the preelection period, requiring instead theremedy of a bargaining order under the principles enun-ciated in N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S.575.In Gissel the Supreme Court recognized two categoriesof unfair labor practices committed by an employerwhere a bargaining order would be the more appropriateremedy.32 In addition to authentication of some of the cards by the signers, alarge number were proven by a handwriting expert, comparing the signa-tures with signatures on records held by Respondent. The purpose ofusing this method was to avoid loss of working time by the employeesinvolved and disruption of the plant's operation. The method has beensanctioned, Aero Corporation, 149 NLRB 1283, 1287 (1964), enfd. 363F.2d 702 (D.C. Cir. 1966), and there was no objection to the authenticityof the 71 cards.3S In connection with its contention that employees Linderoth, Sar-acco, and Gorski were supervisors, Respondent argued that their authori-zation cards were invalid, and any given out or obtained by them weretainted and also invalid. The argument falls, of course, with the holdingabove that Linderoth, Saracco, and Gorski were not statutory supervi-sors. Nevertheless, General Counsel has validly counterargued, with fulldocumentation in the brief, that if the supervisory holding were the otherway, while the cards of the three "assistant supervisors" would be ex-cluded, the signed cards identified as distributed or obtained by any ofthe three would not be automatically tainted and eliminated; and, thefacts covering these cards (referred to in sec. C., above) showing an ab-sence of pressure or coercion, would sustain their validity, and still leavea union majority of 68 cards in the unit reduced to 122. In view of mydisposition of the supervisory contention, it would appear unnecessary todeal at length with the arguments. Respondent has not otherwise chal-lenged the validity of the 71 authorization cards. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first category involves "outrageous and perva-sive" unfair labor practices, the coercive effects of whichcannot be eliminated by application of traditional reme-dies, with the result that a fair and reliable election orrerun election cannot be had. In such cases, the Boardmay issue a bargaining order without inquiring whetherthe union possessed a card majority, 395 U.S. at 613-614.The second category involves "less pervasive" unfairlabor practices which nonetheless still have the tendencyto undermine majority strength and impede the electionprocesses. In this situation, the Board may issue a bar-gaining order if the union had at one point a valid major-ity and the Board finds that the possibility of erasing theeffects of the unfair labor practices and of ensuring a fairelection or rerun election by the use of traditional reme-dies, though present, is slight, and that employee senti-ment once expressed through cards would, on balance,be better protected by a bargaining order, 395 U.S. at614-615.In the case at bar, upon becoming aware that theUnion had begun organizing and was seeking representa-tive status, Respondent engaged in a campaign designedto thwart the organizing and destroy any majority theUnion may have succeeded in obtaining. Commencingabout 2 weeks before the Union requested recognition onNovember 11, 1977, Respondent engaged in 8(a)(1) inter-rogation of the leading union proponent among the em-ployees concerning organizing, then discharged him, anda coworker associated with him in organizing activity, inviolation of Section 8(a)(3), and launched a countercam-paign against the Union affecting all employees, startingwith "captive audience" employee meetings used toconvey its antiunion hostility and to sound warnings ofthe dire consequences of bringing in the Union. Whenthe Union requested and was refused recognition on No-vember 11, it had a valid card majority of 67 in the unitof 125 employees, which was later increased to a major-ity of 71.Respondent continued its countercampaign during No-vember and December until the election of December30, with its president interviewing every employee onthe plant floor between one and five times each, fol-lowed by a final "captive audience" speech; and by itsvice president, plant manager, department heads, andshift foremen engaging in discussions with employees onand off the plant floor. In the course of this barrage ofcampaigning against the Union, Respondent's officersand supervisors overstepped the bounds of legality manytimes. Employees were promised benefits and correctionof solicited grievances if they would forget the Union,and threatened with no correction of grievances and lossof jobs if they brought the Union in. A substantial groupof employees, not entitled to yearend bonuses under Re-spondent's written policy, were paid a bonus along withthe other employees just prior to the election. Respon-dent illegally interfered with the employees' self-organi-zational rights by coercive interrogation concerning theirunion interest, interference with wearing of union insig-nia, interference with employee solicitation of unionmemberships, and distribution of union literature by pro-mulgation and enforcement of illegal rules, coercion toinduce influential employees to induce other employeesto cease union support, threatening discharge of threeleading union supporters unless they ceased union activi-ties under a sham claim that they were supervisors, anddisciplining three employees for attendance at a Boardconference to assist the Union on the representation peti-tion.In sum, Respondent sought to impress upon the em-ployees the futility of voting the Union in, and that therewould be harsher dealing and reprisal if they did. Themass of violations of Section 8(a)(1), (3), and (4) of theAct constituted egregious unfair labor practices, whichhad the tendency to undermine, and undermined, theUnion's majority strength in the election of December30, 1977, and prevented the holding of a fair election.By refusing to recognize and bargain with the Union,as requested on November 11, 1977, and instead engag-ing in this course of unlawful conduct which underminedthe Union's majority status and prevented the holding ofa fair election, Respondent also violated Section 8(a)(5)of the Act, Trading Port, Inc., 219 NLRB 298, 300-301(1975).Under the circumstances of this case, the sentiment ofthe unit employees expressed through the union authori-zation cards is a more reliable measure of their desires onthe issue of representation than the election held Decem-ber 30, 1977. To remedy Respondent's unfair labor prac-tices, including its 8(a)(5) refusal to bargain, a bargainingorder is necessary, whether the violations be viewed ascategory one unfair labor practices under Gissel, supra,see J. P. Stevens & Co., Inc., Gulistan Division v.N.L.R.B., 441 F.2d 514, 521-522 (5th Cir. 1971), cert.denied 404 U.S. 830, or as category two unfair laborpractices, see N.L.R.B. v. Kaiser Agricultural Chemicals,etc., 473 F.2d 374, 382-383 (5th Cir. 1973). The bargain-ing order will be issued as of the end of October 1977,when Respondent embarked on its course of unlawfulconduct.34CONCLUSIONS OF LAWi. In October-December 1977, by soliciting grievancesand promising benefits and correction of grievances ifthe employees would forget the Union, and by threaten-ing no correction of grievances and loss of jobs if theybrought the Union in; by granting bonus benefits, justprior to the election; by coercive interrogation of em-ployees concerning organizing, who supplied unioncards, and employee interest in the Union; by interferingwith the employees wearing union insignia; by promul-gating and enforcing rules prohibiting solicitation by em-ployees of union memberships in plant work areas onnonworktime, and distribution of union literature by em-ployees in nonwork areas during nonworktime; by coer-cion to induce or attempt to induce influential employeesto induce other employees to cease union support; andby instructing nonsupervisory employees, under threat ofdiscipline, to cease support of the Union, Respondent en-gaged in unfair labor practices in violation of Section8(a)(l) of the Act.34 This date, although earlier than the November II date of refusal ofrecognition, is more comprehensive and justified under Trading Port, 219NL.RB at 301, and see Broadmoor Lumber Company, 227 NLRB 1123, fn.2 1977), commenting on a similar point. PERMANENT LABEL CORPORATION1412. By discharging employees Bernard Daly and Elea-nor Ott on November 2, 1977, because of their union ac-tivity and to discourage employees' interest and member-ship in the Union, Respondent engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) of theAct. The change of their discharge, on November 16,1977, to suspension without pay for the prior 2 weeks,reduced the severity of the discriminatory action butcontinued the violation of Section 8(a)(3) and (1) of theAct.3. By suspending for I day without pay, on November29, 1977, employees Michael Roberts, Robert Linderoth,and Eleanor Ott, because they attended a Board confer-ence to assist the Union with the representation petition,Respondent engaged in unfair labor practices in violationof Section 8(a)(4) of the Act.4. By refusing to recognize and bargain with theUnion as representative of a majority of the employees asrequested on November 11, 1977, but instead engaging,from the end of October to the end of December 1977,in commission of the unfair labor practices enumerated inparagraphs 1, 2, and 3 above, Respondent underminedthe majority in the unit of employees that the Union rep-resented, and made impossible the holding of a fair rep-resentation election. Respondent's refusal to bargain andembarking upon this course of misconduct constituted anunfair labor practice in violation of Section 8(a)(5) of theAct.5. The described unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.6. Respondent's preelection unfair labor practices nulli-fied the results of the December 30, 1977, representationelection, and these unfair labor practices cannot be cor-rected by conventional remedies, including a rerun elec-tion. Accordingly, it is appropriate and necessary thatRespondent be ordered to bargain with the Union as ofthe end of October 1977, when it first embarked upon itscourse of misconduct to undermine the union majorityand prevent the holding of a fair election.THEi. RELNEtDIt will be recommended that the Respondent:(I) Cease and desist from its unfair labor practices.(2) Give backpay to employees Daly and Ott for thetime of their suspensions, November 2 to 16, 1977, and toemployees Roberts, Linderoth, and Ott for the day oftheir suspensions, November 29, 1977, said backpay to becomputed on a quarterly basis as set forth in F W Woo/-worth Company, 90 NLRB 289 (1950), approved inN.L.R.B. v. Seven-Up Bottling Co., 344 U.S. 344 (1953),with interest as prescribed in Florida Steel Corporation,231 NLRB 651 (1977).35(3) Bargain with the Union, upon its request.(4) Post the notices provided for herein.Because the Respondent violated fundamental employ-ee rights guaranteed by Section 7 of the Act, and be-cause there appears from the manner ,if the commissionof this conduct an attitude of opposition to the purposesof the Act and a proclivity to commit other unfair labor13 See, generally, lvis Plumnlg & Heating c(a, 138 NLR8 716 (1962[practices, it will be further recommended that the Re-spondent:(5) Cease and desist from in any manner infringingupon the rights guaranteed by Section 7 of the Act.:.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4thCir. 1941); P. R. Mallory and Co. v. N.L.R.B., 400 F.2d956, 959-960 (7th Cir. 1968), cert. denied 394 U.S. 918(1969).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER36The Respondent, Permanent Label Corporation, Clif-ton, New Jersey, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Coercively interrogating employees as to theirunion organizing, as to who is supplying them withunion cards, and as to their interest in District 65, Dis-tributive Workers of America.(b) Threatening employees with loss of jobs if employ-ees bring in the above-named Union.(c) Threatening no correction of grievances if employ-ees bring in the Union.(d) Discharging, suspending, or otherwise discipliningemployees for engaging in union activities.(e) Soliciting grievances and promising benefits or cor-rection of grievances to induce employees to abandonthe Union.(f) Granting bonuses or other benefits to induce em-ployees to abandon the Union.(g) Interfering with employees' wearing of union insig-nia.(h) Instructing employees under threat of discipline todesist from engaging in union activities.(i) Promulgating or enforcing rules prohibiting solicita-tion by employees of union membership in plant workareas on nonworktime, or distribution of union literatureby employees in nonwork areas during their nonwork-time.0() Coercively inducing or attempting to induce influ-ential employees to induce other employees to cease sup-port of the Union.(k) Suspending or otherwise disciplining employees forattending Board conferences to assist the Union in con-nection with union representation of the employees.(I) Discouraging employees from support of, or mem-bership in the Union or any other labor oraganization, bydischarge, suspension, or other discrimination affectingtheir tenure or other condition of employment.(m) Refusing, upon request, to bargain with the Unionas the exclusive collective-bargaining representative ofthe unit of Respondent's Clifton plant employees de-scribed in section G of this Decisiotn.I the1 CLClit noi cJ.lpionls are fileld : pr l tided bh Scc 112 46 ofthe Rulc. :lld Rcgul.:i..s *i f the Nalional .aboi r 1ci}tio n H Ioard. thefindinllg, ,lclusilln,, .id rccomrlmended O()idcr herein shall. as providedit Sec I102 4 of the Rules and Reyulaill(on,, he adopted by the Board andhccroucl I idings. conclusiolns, and Order, and dl; objections theretoshall be delemcd .aived for ll purposes 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD(n) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Upon request, as of the end of October 1977, bar-gain collectively with the Union as the exclusive collec-tive-bargaining representative of the above-described unitof Respondent's Clifton plant employees, with respect torates of pay, wages, hours, and other terms and condi-tions of employment and, if an agreement is reached,embody the agreement in a written contract.(b) Make employees Bernard Daly and Eleanor Ottwhole, in the manner set forth in the section of the Deci-sion entitled "The Remedy," for any loss of earnings in-curred by each as a result of their discharge reduced tosuspension from November 2 to 16, 1977, and in thesame manner make employees Michael Roberts, RobertLinderoth, and Eleanor Ott whole for the loss of earn-ings incurred by each as a result of their suspension forthe day of November 29, 1977; and expunge from Re-spondent's records references to any discipline of suchpersons on these occasions.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post in the Clifton, New Jersey, plant copies of theattached notice marked "Appendix."37Copies of saidnotice, on forms provided by the Regional Director forRegion 22 (Newark, New Jersey), after being dulysigned by one of its authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.S' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."